 

M\9 “64

CIRCUIT COURT FOR PRINCE GEORGE’S COUNTY ‘ \o. Vrress Sonver
Clerk of the Circuit Court
Courthouse
Upper Marlboro, MD 20772-9987

 

WRIT OF SUMMONS
STATE OF MARYLAND, PRINCE GEORGE’S COUNTY, TO WIT:

TO:

Name Prince George's County Board of Education SERVE: Monica E. Goldson, Interim Chief
Executive Officer, Sasscer Administration Bldg.
Address_14.201 School Lane, Upper Marlboro, MD 20772

 

County Prince George's

 

You are hereby summoned to file a written response by pleading or motion in this Court to the attached
Complaint filed by

Name tane Dae #13, Individually and as Parent and Next Friend of John Doe ‘#10, a minor:

Address 6404 Ivy Lane, Suite 400, Greénbelt, MD 20770

 

County Prince George's

within . ¥( ) days after service of this summons upon you,

WITNESS: the Honorable Clerk of the Circuit Court for Prince George’s County, Maryland

Date suet: 219190 | q UV Lihagen. FP. a ML (ns

Cler KA]
To the person summoned:

1, Personal attendance in court on the day named is not required.

2, Failure to file a response within the time allowed may result in a Judgment by Default or the Granting of
the relief sought against you.

3. Proper Courtroom attire is expected, Anything that you would wear to an office that presents a
professional appearance is appropriate. Please no shorts, cut-off jeans, halter, tank or tube tops or other
attire that reveals the abdomen or lower back, spandex or mesh garments.

SHERIFF’S RETURN

 

 

FEES SHERIFF

 

Note;

1. This summon is effective for service only if served within 60 days after the date it is issued.

2. Proof of service shall set out the name of the person served, date and the particular place and manner of service, If service is not
made, please state the reasons.

3, Return of served or unserved process shall be made promptly and in accordance with Rule 2-126.

4, If this summons is served by private process, process server shall file a separate affidavit as required by Rule 2-126(a).

5. Direct your responses and questions to Circuit Court for Prince George’s County, Clerk of the Circuit Court, 14735 Main Street,
Courthouse D1002, Upper Marlboro, MD 20772-9987. Legal advice cannot be obtained from this office.

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 2 of 97

PPP OULE oe
IN THE CIRCUIT COURT FOR Prince George's County (clase ORT
CLYIL - NON-DOMESTIC CASK INFORMATION REPORT
DIRECTIONS

Piaintiff: This Information Kepart must be epnyplete and attached to the complaint filed with the
Clerk of Court unless your case i ekeltipttd frany the viakirement by the Chief Judge of the Court of
Appeals pursuant to Rule 2-111(a).

Defendant: You must file an Information Report as required by Rule 2-323(h).

+HIS INFORMATION REPORT CANNOT BEACCEPTE DASA PLEADING

FORM FILED BY: (PLAINTIFF CIDEFENDANT CASE NUMBER

 

 

 

 

OR HES “
ducation, sta.

 

 

CASE NAME; Jane Doe #13 and John Doe #10 vs, 2.G, County Board «
" “ “pair Dehandaal
PARTY'S NAMB: Jane Doe #13 and John Doe #10 PHONES eee

 

 

PARTY'S ADDRESS: ¢/0 Josepli Greenwald & Laake, P.A,, 6404 Ivy Lane, Suite 400, Greenbelt, MD
PARTY'S E-MAIL: a
If represented by an attorney: ; ek, oe
PARTY'S ATTORNEY'S NAME: Limothy F, Maloney, Esq, _ PHONE: 301) 220-2200
PARTY'S ATTORNEY'S ADDRESS:6404 Ivy Lane, Suite400, Greenbelt, MD, 20770

ailaw.com _

 

    

JURY DEMAND? Byes ONo
RELATED CASE PENDING? @Yes ONo If yes, Case #(s), if known:
ANTICIPATED LENGTH OF TRIAL?:.......hours _..49..days
. PLEADING TYPE

New Case: = [JOriginal Sl Administrative Appeal (© Appeal
Existing Case: OPost-Judgment Amendment —
i filinw- iran exisiiy case, SN Case Catenory? Subcategory: séciién - v0 to Relief sectign.

~_IF NEW CASE: CASE CATEGORY/SUBCATEGORY (Check one box.)

CAL16-04136 (consolidated)

 

 

 

 

 

 

 

   
   

 

   

          

  

    

 

FORTS os ca Govem#ient By IC LAW 5 Constructive Trust
C4 Asbesta bes neurance: <Ciievance Contenpt
5 Assault and Battery |. | Ci Product [-iability ‘Cipsnd Forfeiture Remission Oi Deposition Noti¢e
Business and Commercial PROPERTY I Civil Riehts Al ic Cr Min Appeal
4 Conspiracy o . ivil Rights: Dist Ct Min Appeal
4 Conversion Adverse Possession O County/Mnepl Code/Ord Financial
CJ Defamation Breach of Lease OC) Blactinn law O Grand Jury/Petit Jury
CI False Arrest/Imprisonment Detinue CEminent Domain/Condemn. CJ Miscellaneous
oo Fraud Trestiimprisonimen ol Distress! Distrain CJ Environment (J Perpetuate Téetimony/Evidence
Cl Lead Paint - DOB of 5 For cible Entry/Detainer eno Coram Nobis - ao of Doeaments Req.
Youngest Plt: isnicnuceee _ O Foreclosure abeas Corpus bag KOCEIVErSDIP
Loss of Consortia CO Commercial C) Mandamus Sentence Transfer
va ee eeer ©) Prisoner Rights (J Set Aside Deed
CJ Malicious Prosecution Cl Residential , EV Special Adm. - Ay
[9 Maipractice-Medical © Currency or Vehicle 0 Public Info, Act Records [)Sibpoona Issue/Ouash
©) Malpractice-Prafessional CI Deed of Trust Quarantine? isolation CP rrost Established
©) Misrepresentation a Land Installments 0 writ of Certlorart a qynee jubstiturion/Removal
CV Motor Tort cad A. beAY EMPLOYMENT J Winess-Appearance-Compe
&) Negligence EJ Mortgage PEACE ORDER
Pl Nufeanee Elright of Redemption QADA | Cl Peace Order
FI Premises Liability (3 Statement Condo Conspiracy OEP Y
= Produ iy O fot feiturs of Property / 4 EEO/HR ee \ sory Jatlienenit
EJ Specific Performance ersonal Item FLSA ag LUT OFY ¢ UI BAIER
fa} aataeel moran C) Fraudulent Conveyance (FMLA B Equitable Relies
bs} Trespass © Landlord-Tenant ( Workers’ Compensation A lnjunctive Relief
Lab Wrongfill Death [Lis Pendens OlWrongful Termination fMandaims
CONTRACT 0) Mechanic's Lien INDEPENDENT OTHER
me Asbestos Ownership : : PROCEEDINGS oO Avooiining
{) Breach , oa Partition/Sale in Lieu O Friendly Suit,
Busi GSE and somunercial 55 Quiet Title C1) Assumption of Jurisdiction D Grantor in Possession
PJ Contessed Juaginent ay Ren of Seized Property Authorized Sale Cl Maryland Insurance Administration

ova Attomey Appointment © Miscellaneous
ClBody Attachment Issuance O Specific ‘Transaction
Commission Issuance CO Stracturéd Settlements

Cont'd
og (cont Nsetion CJ Right of Redemption

Cl Debt © Tenant Holding Over
C) Fraud

CC-DCM-002 (Rev. 04/2017) Page | of 3

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 3 of 97

 

 

       

 

   

 

 
      

 

  

| IF NEW OR EXISTING CASE: RELIEF (Check All that Apply) |
oO Abatement OVparmings Wilbhelding Oldniement-laerest B Rotary of Property
|Adminisuative Action © Parallnient rl tl Te nt Sunary Se tt vaparly
TA py olninvent of Recaiver (J [ ‘pungemicit GLb , Hie Perlorance
Oa: bitration aE) ‘indings ef Fact Aon al Exgnitnavion ay t-Lrror Corin Nobis
Asset Deterinination fa Lureelosure i oyder L Sun
Oo Allachment b/f Fudunient & lyjunction: iow aserstiip, al Property Og Writ dashish Property
(I Cease & Desist Order O Judgment-Ailidavit O Partition of Praperiy Cd WritsGarnish Wages
F Condemn Bldg G Judgment-Attorney Fees?) panee Cyder fo Writ-lfabeas Corpus
oO Contempt ie} Jud eins entConlessed ca Possessiott a Writ-dMand: HTS
8 Court Costy/Fees BF judinent-Consent CO ppadietion of Regondy ” YbPossession
(J Damages+C ‘ompensatory DO hidement-Deckiratory OC Quarantine/Isolation Order
ra I Damiages- ~ Punitive a Jed an ment Delantt. Reinstatement oft mployment

Ifyou indicated Liability above, mark one of the following. This information is not an admission and
may not be used for any purpose other than Track Assignment.

Oiability is conceded, ClLiability is not conceded, but is not seriously in dispute, CJLiability is seriously in dispute.

 

MONETARY DAMAGES (Do not include Attorney's Fees, Interest,ox Court Cosis)

 

Under $10,000 [$10,000 - $30,000 [ $30,000 - $100,000 C Over $100,000

@ Medical Bills ¢_ TBD CI Wage Loss $0 escae Property Damages Be
“ALTERNATIV. ir DISPUTE RESOLUTE ON ‘INFORMATION

 

 

Is this case appropriate for referral to an ADR process under Md. Rule 17-101? (Check all that apply)

A. Mediation RIYes ONo C. Settlement Conference Yes ONo }
B. Arbitration DYes No D. Neutral Evaluation OYes WNo}

 

SPECIAL REQUIREMENTS .__

 

: ita Spoken Language Interpreter is needed, check here and attach form CC-DC-041

i C1 If you require an accommodation for a disability under the Americans with Disabilities Act, check
_here and attach form CC-DC-049
ESTIMATED LENGTH OF TRIAL

With the exception of Baltimore County and Baltimore City, please fill in the estimated LENGTH OF

 

 

TRIAL, (Case will be tracked accordingly)
7 1/2 day of trial or less [3 days of trial time
© 1 day of trial time Gi More than 3 days of trial time

CI 2 days of trial time
BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM

|For all jurisdictions, if Business and Technology track designation under Ma. Rule 16-308 is requested
attach a duplicate copy of complaint and check one of the tracks below.

 

 

© Expedited- Trial within 7 months of © Standard - Trial within 18 months of
Defendant's response Defendant's response

EMERGENCY RELIEF REQUESTED

 

 

 

CC-DCM-002 (Rev. 04/2017) Page 2 of 3

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 4 of 97

 

COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
MANAGEMENT PROGRAM (ASTAR)

 

FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
Ma. Rule 16-302, attach a duplicate copy of complaint and check whether assignment to an ASTAR is requested.

C) Expedited - Trial within 7 months of C) Standard - Trial within 18 months of
Defendant's response Defendant's response

 

IF YOU ARE FILING YOUR COMPLAINT IN BALTIMORE CITY, OR BALTIMORE COUNTY,
PLEASE FILL OUT THE APPROPRIATE BOX BELOW.

 

CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 

O Expedited Trial 60 to 120 days from notice. Non-jury matters.

[1 civil-Short Trial 210 days from first answer.

{J Civil-Standard Tria] 360 days from first answer.

[custom Scheduling order entered by individual judge.

CI Asbestos Special scheduling order.

[I Lead Paint Fill in: Birth Date of youngest plaintiff, cece eeenee .
[] Tax Sale Foreclosures Special scheduling order.

Ol Mortgage Foreclosures No scheduling order.

 

CIRCUIT COURT FOR BALTIMORE COUNTY

 

tJ Expedited Attachment Before Judgment, Declaratory Judgment (Simple),
(Trial Date-90 days) | Administrative Appeals, District Court Appeals and Jury Trial Prayers,
Guardianship, Injunction, Mandamus.

{I Standard Condemnation, Confessed Judgments (Vacated), Contract, Employment
(Trial Date-240 days) Related Cases, Fraud and Misrepresentation, International Tort, Motor Tort,
Other Personal Injury, Workers' Compensation Cases,

("J Extended Standard Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or
(Trial Date-345 days) Personal Injury Cases (medica! expenses and wage loss of $100,000, expert
and out-of-state witnesses (parties), and trial of five or more days), State

Insolvency,

CO Complex Class Actions, Designated Toxic Tort, Major Construction Contracts, Major
(Trial Date-450 days) | Product Liabilities, Other Complex Cases.

 

 

 

 

 

  

 

 

6404 iy La Suite 400 / Timothy E Maloney, a.
— Printed
Greenbelt eae MAD 20770 rinsed Nae
See ee RS

CC-DCM-002 (Rev. 04/2017) Page 3 of 3

 

 
ood

 

IN THE CIRCUIT COURT FOR PRINCE GEORGE’S COUNTY, MARYLAND

PR GEO CO MD #34
JANE DOE #13, INDIVIDUALLY AND AS PARENT
AND NEXT FRIEND OF JOHN DOE #10, A MINOR

Plaintiffs,

Vv.

PRINCE GEORGE’S COUNTY BOARD OF
EDUCATION

Serve on:

Monica E, Goldson

Interim Chief Executive Officer
Sasscer Administration Building
14201 School Lane

Upper Marlboro, MD 20772

and

PRINCIPAL MICHELLE WILLIAMS
4715 Colone! Darnell Place
Upper Marlboro, MD 20774

and

DEONTE LAVELL CARRAWAY (#61899-037)
USP Tucson

US Penitentiary

P.O. Box 24550

Tucson, AZ 85734

Defendants.

 

 

Case No,: CAL19- __

COMPLAIND AND JURY TRIAL DEMAND

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 6 of 97

COMES NOW, the Plaintiffs, Jane Doe #13, individually and as parent and next friend of
John Doe #10, a minor, by undersigned counsel, Timothy F. Maloney, Matthew M. Bryant,
Alyse L. Prawde, and Joseph, Greenwald & Laake, P.A., and David M. Simpson and David M.
Simpson, P.A. files this Complaint, and sues Defendants Prince George’s County Board of
Education, Principal Michelle Williams, and Deonte Lavell Carraway, claims damages, demands
judgment, and states for cause the following:

INTRODUCTION

This civil rights lawsuit arises from the sexual abuse and exploitation of at least 23
elementary school age children at a public school in Prince George’s County, Maryland, at the
City of Glenarden’s city hall, at Zion Praise Tabernacle Lutheran Church, and at victims’ homes.
This sexual abuse was perpetrated by a teacher’s assistant, Deonte Carraway, who documented
this sexual abuse on his cell phones and circulated these videos of child pornography by “Kik,” a
phone based social media application.

This lawsuit is brought on behalf of a then-sixth grade victim of this abuse seeking
damages against the Board of Education, the school’s principal, and Deonte Carraway.
Carraway’s abuse was facilitated by decisions made by the Principal and the Board to allow him
unfettered access to minor children in the building at the time and place of his choosing, despite
repeated complaints by teachers, parents, and students about his inappropriate conduct.

Carraway was indicted in the Circuit Court for Prince George’s County on 270 counts of
sex abuse of a minor, sex offenses, and child pornography as to 23 minors, Carraway pled guilty
on September 28, 2017 to 23 counts of child sex abuse and pornography and was sentenced to

100 years in prison. He also pled guilty in the U.S. District Court for the District of Maryland to

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 7 of 97

15 counts of sexual exploitation of a minor to produce child pornography and was sentenced to
75 years in federal prison.

The Board of Education and Principal Williams facilitated Carraway’s predatory conduct,
giving him the run of the school, authorizing him to walk into classrooms at will during
instruction and pull students from their classrooms, and then sexually abuse them in the schoo]
building, including in the school bathrooms, the music room, and behind the stage in the
cafeteria, during the school day instead of attending their classes. Defendants Board of Education
and Principal Williams allowed Carraway to remove students from the classroom for his own
purposes during instructional time, which facilitated Carraway’s sexual abuse of students in the
school building during the school day and during instructional periods, resulting in the ultimate
deprivation of the educational and civil rights of Plaintiff and other students and serious and
permanent emotional and psychological damage to the student victims, including the Plaintiff.

Because of the decisions of Principal Williams and other Board administrators, Sylvania
Woods Elementary School became an unchecked breeding ground for sexual abuse by Deonte
Carraway, which extended into the Glenarden Municipal Center, a church, and in the victims’
private homes.

The Board of Education, Principal Williams, and teachers at the school knew or should
have known of Carraway’s abusive and predatory conduct in the school building and in events
facilitated by the school. At a minimum, they were deliberately indifferent to Carraway’s
behavior. The Board of Education and Principal Williams had extensive notice of Carraway’s
abusive and inappropriate conduct and yet chose to continue to enable his flagrantly

inappropriate conduct and the danger it posed to students,

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 8 of 97

Multiple students reported Carraway’s inappropriate and abusive conduct to Principal
Williams and teachers, yet no meaningful investigation or action was taken. Numerous teachers
also reported to Principal Williams and other Sylvania Woods administrators and teachers their
concerns about Carraway’s inappropriate touching and inappropriate conversations with
students, his immature and childlike nature, and his constant disruption of their classrooms.

In June 2015—nearly eight months before he was arrested—Principal Williams met with
Carraway and raised her concems about his inappropriate contact with students in private places
inside the school building. She advised him to only engage students in conversations that are in
plain view of the public so that inappropriate actions or conversations do not occur. Following

the meeting, Principal Williams sent Carraway the following email:

email: "mwilliam@pgeps.org Michelle W" Monday, June 15, 2015 at 2:51:31 PM Eaetern Daylight Time
To: email: "deonte carraway@pocps.arg Deonte Caraway”

Good aftemoon,

This is a follow up to our conversation held last week, During our conversation we discussed the
importance of using good judgement when interacting with students.

You were advised to only engage students in conversations in areas that are in plain view of the

public. This practice will ensure that actions or conversations that could be deemed inappropriate
do not take place.

If you have any further questions or concerns please contact me directly.

Michelle Williams
Principal
Judge Sylvania Woods ES

Despite Principal Williams’ knowledge and concern about Carraway’s inappropriate
behavior, she still permitted him to work every day at the school, walk students home, pull
students out of classrooms, recruit students for his choir, recruit students for his after-school
“tutoring” group, and supervise an overnight trip with students. She also permitted Carraway to

escort students to bathrooms and gave him the responsibility of overseeing the school’s closets,

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 9 of 97

which are places where he sexually abused students and coerced students to engage in sexual
acts with each other that he recorded.

The Board of Education also failed to adopt and implement reasonable policies and
procedures to ensure that Carraway was not given unlimited access to children and that there was

not such a total lack of supervision where he could sexually abuse students on school property

during school hours.

Defendants’ reckless decisions, gross negligence and willful indifference to the safety of
the students resulted in profound damage to at least 23 Sylvania Woods students. Nearly all
have suffered serious psychiatric damage because of this sexual abuse. Most will require
extended therapy. Some are suicidal. Others are ashamed and fearful. All of their families have
been devastated by what occurred in a school setting and what could have been avoided if the
Board and its principal had acted responsibly.

JURISDICTION. AND VENUE

1. This Court has jurisdiction over the subject matter and all parties pursuant to Md. Code,
§§ 6-102 to -103 of the Courts and Judicial Proceedings Article (“C.J.P.”).

2, Pursuant to C.J.P. § 6-201, venue in Prince George’s County is proper. All material
events occurred in Prince George’s County, Maryland.

PARTIES

3. Plaintiff Jane Doe #13 is an adult citizen of the State of Maryland who resides in Prince
George’s County. She sues in her individual capacity and as parent and next friend of John Doe
#10, a minor. John Doe #10 is a resident of the State of Maryland and Prince George’s County.

4. Defendant Prince George’s County Board of Education (the “Board”) is the governing

body for the Prince George’s County public school system. The Board’s principal office is

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 10 of 97

located at 14201 School Lane in Upper Marlboro, Maryland 20772. The Board is a corporate
body created under Md. Code, § 3-103 of the Education Article. At all times mentioned, Deonte

Carraway was an agent of Defendant Board as a teacher’s assistant at Sylvania Woods

Elementary School.

5. Defendant Michelle Williams is an adult citizen of the State of Maryland, residing at

 

4715 Colonel Darnell Place, Upper Marlboro, Maryland 20772, At all times relevant to the facts
alleged herein, Williams served as the Principal of Judge Sylvania Woods Elementary School.
Plaintiffs are suing Principal Williams in her official and individual capacity. Principal Williams
was administratively suspended as principal after Carraway’s arrest.

6. Defendant Deonte Carraway is an adult citizen of the State of Maryland. He is currently
incarcerated in USP Tucson, U.S. Penitentiary, 9300 S. Wilmot Road, Tucson, Arizona. Prior to
his arrest, he resided at 7930 Glenarden Parkway, Apt. 514, Lanham, MD 20706. At all times
relevant to this complaint, Carraway was acting in his official capacity as an agent and servant of
the Board of Education, as an agent and/or an apparent agent of the City, and in his individual
capacity.

7. Atall times relevant to the facts alleged herein, John Doe #10 was in the sixth grade at
Judge Sylvania Woods Elementary School, which is located at 3000 Church Street in Glenarden,
Maryland 20706.

8. At all times relevant to the facts alleged herein, the school was led by Principal Michelle
Williams. Principal Williams was a policymaker at Judge Sylvania Woods Elementary School
who had the ability to set and implement policy, control who was present in the school, control

school grounds, and who had a duty to monitor and supervise staff members, employees, and
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 11 of 97

others who work and/or are present on school property for education purposes, including Deonte
Carraway.
FACTS COMMON TO ALL COUNTS
Judge Sylvania Woods Elementary School

9. Judge Sylvania Woods Elementary School is a public elementary school located in
Glenarden, Maryland. During the time of this complaint, the school was led by Principal
Michelle Williams, Assistant Principal Donna Smith, and CSEP Coordinator Kathleen Mobley.
Ms. Mobley was Carraway’s direct supervisor during the time he worked and/or volunteered at
Sylvania Woods Elementary School.

Carraway’s Employment at Sylvania Woods Elementary School

10. In 2014, Carraway presented himself at Sylvania Woods seeking to work with children at
the school. In November 2014, Principal Williams arranged for Carraway to be hired as a
dedicated assistant despite the fact that he had no background whatsoever which qualified him
for this position and despite the fact that any reasonable investigation would determine that he
was unfit and unsuitable to have unsupervised contact with children.

11. Principal Williams circumvented administrative procedures and “pulled strings” to place
Carraway on the payroll even though his position required background references that had not
been obtained. In December 2014, Board of Education officials reminded Principal Williams
that Carraway still had not received the required background references, Eventually, the CSEP

Coordinator, Ms. Mobley, a subordinate to Principal Williams, provided one letter of reference

and the second letter of reference was never obtained.

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 12 of 97

12. From November 2014 to September 2015, Deonte Carraway was employed as a paid
dedicated assistant at Sylvania Woods Elementary Schoo]. Carraway was initially assigned by
Principal Williams to assist a student with significant learning disabilities, John Doe #20,

13. John Doe #20 complained about Carraway’s physical contact, including that Carraway
pinched him. The Board and Principal Williams did nothing about these complaints and did not
remedy Carraway’s abusive conduct toward the student. Soon after the complaints, John Doe
#20 was frequently absent from school for long periods of time. Principal Williams did nothing
to investigate John Doe #20’s absences.

14. By September 2015, Carraway was told he could no longer continue as a paid dedicated
aide, ostensibly because of budget cuts. But Principal Williams took steps to ensure that he could
remain in the building and continue his unlimited and unsupervised access to children. She
arranged for him to have credentials calling him “faculty/staff’ even though he was neither.
Carraway was neither faculty nor staff nor could he have qualified as such under any reasonable
hiring standard. He was extraordinarily unsuited to perform such a role. Carraway had a high
school diploma, was reported to have an JQ of 63, was immature and childish, and frequently
came to school dressed in pajamas.

15. While the Board of Education was supposed to issue identification badges at the
beginning of each year, it largely failed to do so in a timely manner, Many staff members at
Judge Sylvania Woods had to wait months and months before the Board issued identification
badges to staff members. This delay presented a safety risk at the school because exterior doors

would be propped open so that staff members without identification badges could access the

school.

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 13 of 97

16. Notwithstanding these facts, and although Carraway was no longer an employee,
Principal Williams’ authorization of credentials to serve as “faculty/staff’ gave Carraway the
appearance of official authority in the building, with teachers, staff, and most of all, with the
school children themselves. Carraway regularly wore the 2015-2016 faculty/staff badge with his
photograph on it through the school to demonstrate his authority from the principal even though

he was not faculty or staff.

 

FACULTY /STAFF

17. Because Carraway had been a paid employee the year before, Principal Williams was
able to circumvent administrative procedures to have Carraway continue to work at the school on
an unpaid basis, He was assigned to work in Board Employee #33 and Board Employee #56’s
classrooms, although he had no appropriate role in those classrooms, Both teachers complained
to Principal Williams about his behavior, his disruption of instruction, and his grossly
inappropriate conduct with students in those classrooms, yet Principal Williams did nothing and
instead directed the teachers to allow Carraway to have access to their classrooms and students,

despite his disruptive and appropriate behavior.

9

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 14 of 97

18. Principal Williams allowed Carraway to continue to come to the building each day and
continue to roam the schoo] at will, and allowed him to pull children from the classrooms during
instruction at will, authority he used to engage in sexual abuse with children in the building
during the school day. Principal Williams permitted Carraway to take custody of school children
in the school whenever and wherever he decided, despite the objections of the classroom
teachers of these children.

19. At one point, a school official told Carraway to come only three days a week, Monday,
Wednesday and Friday, attempting to limit his access in the building, but Carraway continued to
come to school all five days a week, which Principal Williams permitted.

20. As a “teacher’s assistant” at the school, Carraway was responsible for the care,
supervision, and safety of the students, including Plaintiff John Doe #10.

Carraway was Given the Run of Sylvania Woods Elementary School

21. Principal Williams initially authorized Carraway to be in the schoo! building, even
though his background check had not been fully completed. Once inside the building, Principal
Williams gave Carraway the run of the building.

22, Over the objections of teachers and staff, Carraway was allowed to wander in and out of
classrooms and pull children out of classrooms at will for any purpose, which tragically included
instances of sexual abuse. Despite objections from teachers and students, Carraway was able to
physically remove students from class during instruction and take them with him where he could
be alone with them in the bathroom, his private room behind the stage, and the music room,
where he engaged in sexual abuse with students of the school, including the Plaintiff.

23. Principal Williams and other administrators authorized Carraway to disrupt ongoing

instructions in class and openly engage in inappropriate physical and verbal conduct with

10
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 15 of 97

children, which culminated in engaging in sexual activity with them and encouraging them to
have sex with other children, which he photographed or recorded.

24. Carraway was permitted to openly engage in flagrantly inappropriate behavior. He would
regularly show up at school wearing pajamas or other inappropriate clothing. Students were
permitted to call him by his first name, “Deonte,” and not “Mr. Carraway” or even “Mr,
Deonte,” further fostering his inappropriate relationships with the students.

25. Carraway would “twerk” in the school hallway with children. Twerking is “sexually

suggestive dancing characterized by rapid, repeated hip thrusts and shaking of the buttocks

 

especially while squatting.” MERRIAM WEBSTER’S DICTIONARY, “Twerking,” available at:
hups://www,merriam-webster,comy/. This dancing was observed by at least one staff member.

26. Upon information and belief, a video of Carraway twerking with students at school was
posted on social media and/or online and was viewed by staff members at the school but
eventually taken down.

27. As a result of Carraway’s behavior, Carraway was known by some staff members at
Judge Sylvania Woods Elementary School as “pootie tang” and “pootie poo.”

28. Carraway would frequently walk into classrooms and disrupt class instruction. Fifth
gtade teacher Board Employee #23 refused to allow Carraway into her classroom and
complained to Principal Williams that Carraway was acting too childish, Similarly, Carraway
came into the fourth grade class of Board Employee #20 so frequently that she finally ejected
him because of his disruptive behavior.

29. Fifth grade teacher, Board Employee #22, observed Carraway constantly in and out of

classrooms and roaming the hallways. Board Employee #22 finally asked Carraway not to go to

11

 
CP ees

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 16 of 97

recess because he would get the students “so riled up.” Other teachers complained that whenever
Carraway would show up at recess or lunch duty, the students treated him like “a celebrity.”

30. Carraway was also close friends with a dedicated aide, Board Employee #57, and he
would frequently go into the classroom that she was assigned where he disrupted instruction,

31. When he would go into classrooms, Carraway would not only interrupt instruction, he
would talk with and touch the students and show them videos on his phones. On one occasion,
Carraway went into a classroom during instruction and gave Jane Doe #6 candy and a present.
This occurred openly and in the presence of a teacher. Carraway was sexually abusing Jane Doe
#6, who was in the fifth grade.

32. Carraway was observed by faculty skipping through the hallways and acting like a young
child. Teachers reported to school administrators that they thought Carraway was “immature”
and child-like. Teachers also reported being confused about Carraway’s role in the building.

33. As part of his assigned responsibilities during the 2015-2016 school year, Carraway was
assigned to assist two teachers with their classes. One of the teachers, Board Employee #56,
reported to Vice Principal Donna Smith that she no longer wanted Carraway in her class because
he was being disruptive. Principal Williams did nothing, and Carraway simply went into other
classrooms where he interrupted instruction and continued to remove students at will, which
resulted in Carraway sexually abusing those children.

34, The other teacher Carraway was assigned to, Board Employee #33, a special education
teacher, complained to the administration about Carraway’s unwanted presence in her classroom.
She was told by the administration that Carraway was there “to help me with the students.”
Based on the response to her complaint, she felt she had no alternative but to allow Carraway to

be present in her classroom, even though she knew his conduct was inappropriate. After

12
ne 7 a So ie TEI erry

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 17 of 97

Principal Williams’ negative response to her complaint, she felt that she “was obligated to assist
him (Carraway) to assist the students and make sure they are focused and engaged.” Board
Employee #33 reprimanded Carraway for “going in and out of my classroom anytime he
wants—he had to decide in or out.” Board Employee #33 also observed that Carraway “did not
report to anyone,”

35, Because Carraway was not needed to assist in classrooms, Carraway was assigned to
work in the school library and was given the responsibility of organizing the closets throughout
the school, He used the closets at the school, including the closets behind the stage in the
cafeteria, to sexually abuse students and coerce students to engage in sexual acts with each other,
which he recorded on the multiple, brightly-colored cell phones that he owned.

36, Carraway would openly display multiple, different colored phones during the school day.
He used these phones to record students performing sexual acts or record students using the
toilet. He also handed out cell phones to students during the school day and instructed them to
use the phones to photograph and video themselves. Throughout the school day, including during
the students’ lunch time in the cafeteria, Carraway would pull up pornographic videos and
pictures on his phones to show to students openly in the schoo] building.

37. Since he was no longer assigned to a particular classroom, there was no reason that
Carraway should have been going in to classrooms. However, he continued to walk in and out of
classrooms at will.

38. Despite the fact that Carraway should have had no further role in classrooms, on
occasion, teachers would leave Carraway alone with their students in the classroom. In January

2016, shortly before his arrest, Principal Williams allowed Carraway to serve as a substitute

13

 

 
ae vot

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 18 of 97

teacher for the day when a teacher was absent, even though it was extremely inappropriate for
him perform such a role and he was unqualified to do so.

39. Not only did Principal Williams give Carraway the freedom to roam the school and pull
students out of class at will, she also permitted him to be involved in other school activities.
Carraway assisted at basketball games that occurred after school at Sylvania Woods, including
helping with the concessions and serving as the school mascot.

40, The access that Principal Williams and administrators gave to Carraway was so complete
that he was even allowed to go onto the Kindercare bus without having any reason to do so,

41. Principal Williams and administrators assigned Carraway to walk students home from
school every day. Faculty who performed this function typically walked students one block from
school, getting them safely to the intersection of Church and Polk Streets. However, Carraway,
in open view of the Principal, his direct supervisor, and faculty, would regularly walk students all
the way home, usually going to the unsupervised home of John Doe #4 or Jane Doe #10, where
he would claim to be running an after-school “tutoring” program. At these private residences,
Carraway would engage in sexual acts with students immediately after school, and have students
engage in sex with each other, which he would film using his phones.

42. Principal Williams also permitted Carraway to act as a chaperone with Sylvania Woods
students on a camping and outdoor education trip to the William S, Schmidt Center, a Board of
Education facility, on October 22-23, 2015, where Carraway continued to have access to students
that he would ultimately sexually abuse,

43. Carraway was allowed to start a “male mentoring group” at the school, which he used to
make contact with boys at the school for sexual contact. He also developed the aforementioned

“tutoring” group after school—called GYG— for which he openly promoted and recruited

14

 
I

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 19 of 97

students for in the school building. In fact, there was little or no tutoring with GYG, which
instead formed as a vehicle for him to sexually abuse the students.

44. Carraway was allowed to use school facilities to copy permission slips for the choir he
organized for the purpose of engaging in sex acts with students and filming them having sex with
each other. Carraway also had teachers and staff members assist him in preparing and printing
the choir permission slips and fliers, The use of school facilities to print and copy permission
slips, and distribute choir-related materials at school, furthered the impression among parents
that Carraway had the support of the school administration in these activities and furthered his
access to the school children of Sylvania Woods even after school hours.

45. John Doe #10 received choir fliers from Carraway at school and was recruited while at

school to join Carraway’s choir.

Carraway Invoked the Principal’s Authority to
Remove Students from Classrooms to Sexually Abuse Them

46, While in the school building during school hours, Carraway pressured, coerced and
enticed children who were students at Sylvania Woods Elementary to perform sexual acts that he
filmed on his phones.

47, Carraway used his status as an adult, a school employee, and agent of the school to
persuade school children at Sylvania Woods to perform sexual acts that he filmed. Carraway told
some of the students, including the Plaintiff, that they would be participating in a “club” with
him to help persuade them to engage in these sexual acts on camera. The club, called the “AKA
Club,” stands for “ass kick ass.” Carraway admitted that he instructed children who wanted to
join the club to send sexually explicit photographs of themselves to him. The children that he

persuaded to film these acts were as young as seven years old,

15

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 20 of 97

48. Carraway would invoke the authority of the principal by using Principal Williams’ name
and his friendship with her to remove children from the classroom during instruction for sexual
abuse and other purposes.

49. Teachers and students became afraid to challenge Carraway’s conduct because of his
known friendship with the Principal and his use of her name. In fact, on or about January 8,
2016, one month before his arrest, Carraway walked into the fourth grade classroom of Board
Employee #20 and pulled a student, John Doe #3, out of the class, falsely telling him that “the
ptincipal needed him.” Carraway then took John Doe #3 into a room behind the stage in the
cafeteria where he forced John Doe #3 and John Doe #4 to engage in a sexual act. Carraway
videotaped this sexual activity, which he was directing, on one of his phones.

50. In order to get students to engage in these sexual acts, Carraway would frequently
threaten physical force or threaten to tell law enforcement or the principal if the student refused.
At times, Catraway would threaten to shoot the student ifhe or she refused.

51. In addition to filming and taking pictures of students engaged in sex acts during the
school day, Carraway showed students pornographic videos and pictures he had taken of other
students. He showed students these videos and pictures at school during schoo! hours, including
in the cafeteria, on the school playground, in the music room, or at lunch time.

52. Carraway’s position as a teacher’s assistant also permitted access to students in the
cafeteria. Carraway frequently harassed students in the cafeteria while they were eating funch.

He called one student “dumb” and “retarded,” and repeatedly harassed a second grade student

about his weight.

16

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 21 of 97

53, Carraway also harassed students in the school hallway. Carraway went up to a fifth-grade
student in the hallway and told her about other students that he had coerced to engage in sexual
acts,

54. Carraway openly engaged in inappropriate and unprofessional touching of students as
well, Carraway would tickle John Doe on his sides, as well as John Doe #17, and while a teacher
saw this occur, the teacher did not say anything to Carraway or the students. Carraway would
also touch female students’ buttocks at school and would punch students in the arms and
stomach. He punched one student in the arm and threatened her, “Don’t tell or else.”

55, Another student, John Doe #13, was walking to class when Carraway began hitting him
in the stomach, and touching and squeezing him in the hallway.

56. Carraway would openly fight with children in their classrooms. Teachers would tell
Carraway to stop but he would simply continue. Some teachers finally gave up trying to control
Carraway’s behavior. On one occasion, Carraway pushed three kids on the floor: John Doe, John
Doe #15, and John Doe #17, all of whom he was sexually abusing. Their teacher did nothing.

57, In Fall 2014, while on the playground, Carraway so agitated a fourth grade student, that
the student hit or pushed Carraway. A fourth grade teacher who observed this, Board Employee
#18, was so distressed by Carraway’s behavior that she took the student to Assistant Principal
Smith to talk about Carraway’s conduct. Board Employee #18 described Carraway’s behavior as
“odd” and “childish.” Assistant Principal Smith said she would follow up with Carraway, but
never did, allowing him to continue his abusive and inappropriate behavior with children.

58. In this same time period, Carraway began playing “Truth or Dare” with students in the
schoo! building in order to have sex with them and to film them having sex with each other. On

February 4, 2016—the day before he was arrested—-Carraway pulled student John Doe #15

17

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 22 of 97

from Board Employee #71’s class. Carraway had John Doe #15 and other students in the school
bathroom play “Truth or Dare,” Carraway forced the students to engage in sexual acts which
Carraway filmed. This occurred on the same day that John Doe’s uncle reported to Principal
Williams the explicit pictures and messages from Carraway that were discovered on John Doe’s
phone.

59. On another occasion, John Doe #4 and John Doe #15 were forced by Carraway to engage
in oral sex in the bathroom at school, which Carraway forced them to record on one of
Carraway’s phones. On another occasion, Carraway forced John Doe #15 and John Doe #17 to
engage in oral sex in the band room at school,

60. Any reasonable response to the constant complaints about Carraway would have
prevented this abuse. Any reasonable screening of Carraway’s suitability to be in the school
building and have access to the children would have prevented this abuse, Any reasonable
supervision of Carraway’s behavior in the school building would have prevented this abuse.

61, At all times relevant to this complaint, Carraway acted as an agent of the Board and this
status and position of influence, control, and authority conferred by the Board permitted,
facilitated, enabled, and caused this conduct to occur. Specifically, during the school day and on
school property, the Board gave Carraway access to elementary age students, including Plaintiff
John Doe #10. The Board gave Carraway a position of influence over these students, including
John Doe #10. The Board gave Carraway control of these students and permitted Carraway to
have and use his authority as a teacher’s assistant to remove students from classrooms, transport
the students to bathrooms, auditoriums, or other locations on school property, and perpetrate

sexual abuse during the school day, which he documented by recording these acts.

18

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 23 of 97

62. Carraway’s conduct, the Board’s conduct in facilitating his access to students, the
Board’s indifference to the severity of his conduct, and the Board’s outright rejection and refusal
to take action about his conduct was so severe, pervasive, and objectively offensive so as to
undermine and detract from the victims’ educational experiences such that the students were
effectively denied equal access to the school’s resources and opportunities.

The Board of Education is responsible for Carraway’s abuse of Judge Sylvania Woods’
students that occurred both on and off campus because the Board’s deliberate indifference
after being placed on notice facilitated additional incidents of sexual abuse and forced abuse

victims to suffer discrimination at school arising from their abuse.

63. Carraway sexually abused the minor Plaintiff and other students both at Judge Sylvania
Woods and off school property during a time period that he was an employee and/or agent of the
Board of Education.

64, The Board of Education brought Carraway into contact or association with the minor
Plaintiff by hiring Carraway and placing Carraway in a position of authority, control and
influence over the minor Plaintiff.

65. The Board of Education and its agents are mandatory reporter's, including Michelle
Williams, Donna Smith, Gwendolyn McNair, Board Employee #43, Board Employee #56, Board
Employee #23, and Board Employee #51, which requires that these individuals report to the
appropriate authorities “as soon as possible” and submit a “written report” within 48 hours if the
educator has “reason to believe that a child has been subjected to abuse or neglect.” Md. Code §
5-704 of the Family Law Article.

66, As described in this Complaint, the Board of Education and its agents received both
actual and constructive notice that Carraway had a propensity to abuse children. As a result, the

Board of Education knew or should have known that Carraway presented a risk of sexually

abusing the minor Plaintiff and the other students that Carraway abused.

19

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 24 of 97

67. Had the Board of Education and/or its agents reported Carraway’s conduct when it
received actual and/or constructive notice, Carraway would have been removed from the school
and/or arrested and the minor Plaintiff would not have been sexually abused by Carraway either
at school or off-school property.

68. After children, including the minor Plaintiff, were sexually abused both on and off
campus, those victims, including the minor Plaintiff, faced discrimination at Judge Sylvania
Woods when these victims were forced to face their abuser on a daily basis following the abuse.
Specifically, sexual abuse victims, including the minor Plaintiff, were forced to confront and be
subject to Carraway’s authority, power, control, and influence over them during the school day
as a result of Carraway’s employment and/or position at the school. This discrimination denied
these victims, including the minor Plaintiff, education opportunities.

Sylvania Woods Walk Home Program

69, Carraway’s job responsibilities at Judge Sylvania Woods Elementary School included
escorting a group of children home at the end of the school day. At the end of the school day, the
school would make an announcement and children who were neighborhood walkers would report
to the cafeteria to wait until they were dismissed. The school designated Carraway as a person
responsible for escorting a group of children home.

70, While the children waited to be dismissed, other teachers would observe Carraway
interacting with the children, exciting them, and rough housing with them. Teachers observed
children regularly hugging him or viewing images or videos on Carraway’s phone. This was
frequently some type of pornography. When the children were dismissed, Carraway would then

escort this group of children home, including John Doe #10, John Doe #2, John Doe #4, Jane

Doe #11, and other students.

20

 

 

 
BB ce j

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 25 of 97

71. Carraway would make harassing comments to students and instigate fights between
students during these walks home from school. Carraway once told a second-grade student who
was part of his walk home group that “you suck on your mom’s titties.” The student told his
mother about the harassing comment, who subsequently called Principal Williams and repeated
the comment. Rather than addressing this with Carraway, Principal Williams simply referred the
parent to another administrator, Ms. Mobley. Ms. Mobley defended Carraway, stating that the
second grader had made inappropriate comments in response to Carraway.

72, Rather than addressing the issue with Carraway, prohibiting Carraway from walking
students home, or investigating the matter, the administration’s solution was to have the second
grader and his brother leave their classrooms 10-15 minutes carly to walk home by themselves in
order to avoid contact with Carraway during their walk home, thereby depriving them of
educational experiences and denying them equal access to education.

73. Principal Williams knew that Carraway should not have been charged with escorting
children from the school back to the homes of school children. By June of 2015, Williams had
actual knowledge that Carraway should not have been in the school and he should not have had
contact with children. Nevertheless, the Board charged and entrusted Carraway with these “walk
home” responsibilities during the 2014-2015 and 2015-2016 school year.

74. On many occasions, Carraway would sexually abuse children in private homes, including
the homes of Plaintiff John Doe #8, John Doe #4, and Jane Doe #10, after walking the children
home.

75, The Board of Education is liable for abuse that occurred in private homes as a result of
Carraway because the Board knew or should have known that permitting Carraway to walk these

children home involved an unreasonable risk of harm to the children by Carraway.

21

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 26 of 97

76. Additionally, Carraway’s status as a trusted staff member at Judge Sylvania Woods
Elementary School facilitated access to those children and sexual abuse at other locations —
including private homes, the Glenarden Municipal Center, the Zion Praise Tabernacle Lutheran
Church, and other locations — because the Board permitted Carraway to come into contact with
children at the elementary school and develop relationships with these children and their parents.

Carraway’s Abuse of Students at the James R. Cousins, Jr. Municipal Center

77, Carraway served as the Choir Director of the City of Glenarden Voices of Youth Choir.
He had been the Choir Director since at least October 2014.

78, Plaintiff John Doe #10 was a member of the City of Glenarden Voices of Youth Choir.

79, The Sylvania Woods administration assisted in helping Carraway recruit Sylvania Woods
students to take part in his choir and provided him access to the students in order to do so, The
Board permitted Carraway to come into contact with these students and use school facilities to
recruit students for his choir, which he used as a vehicle to sexually abuse students.

80. On at least one occasion, a Sylvania Woods administrator made an announcement to the
entire school over the intercom that a meeting would be taking place in the school cafeteria at the
end of the schoo! day for anyone interested in joining Carraway’s choir. Carraway was permitted
by the school administration to meet with interested students in the cafeteria at the end of the day
before the school buses left. No other staff were present at the meeting.

81, Carraway was permitted to pass out fliers in classrooms at Sylvania Woods advertising

his choir and providing information to choir members. An example of one such flier is below:

22
 

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 27 of 97

API ISA ADNAN D TILER EAA AAAI La TRIE LATTES IAEA TLS TE
dQ

CGE GLENAR REIS VOICES OF YOUTH CHOIR: AOS OG ye

Rehearsals Every Friday 6:15pm to 8:20pm
Choir Officer Meeting Friday September 4, 2015 8:00pm
Choir Directors B-Day Weekend Fun at Six flags Selected Choir

Members Only on September 5, 2015 10:30am to 6:00pm Bring Swim
Wear/ Change of Clothes

Water Park Will Be Open until 7:00pm
If Your Child Is Going They Need to Bring 29.99 to Get In the Park

Choir Has A Performance on September 27, 2015 Time TBD In Front
Of WPGC 95.5 At The Station So We Are Working Towards That Now

We Are Fired Up!!!
Solo Auditions for the Following Songs!!!

1. I Give My Self Away By William McDowell
2. Same God By Tye Tribbett

3, ILove You Forever By Tye Tribbett

4, Freedom By Eddie James

5, Happy By Pharrell Williams

6. I'll Make it By Hezekiah Walker

TSTUT TG BSG yee sayy usguesegheegy

 

Sooba see ooneevyseegeeguusygugayesuss

 
 

 

z Mr. Deonte Choir Director

df _ Email- Glenardenvoiowsofyoi

3 Cell- (240)-764-9886 #
4 Parent Liaison/Treasurer d
3 z
4 a

Io dc TyTLD da dT LIST I AD AAT ATALANTA AID TI aa Ag ALIS daa

82. On other occasions throughout the school year, Carraway, or an administrator on his
behalf, would make an announcement on the school loudspeaker system for choir members to
come to the cafeteria to meet. Principal Williams and other administrators allowed Carraway to
use the school facilities to recruit systems and organize choir meetings and practices, all of which

were used by Carraway to further his sexual abuse of Sylvania Woods students.

23
Sa oe ae +

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 28 of 97

83, Carraway’s choir also performed for Sylvania Woods staff and students on at least one
occasion. Around Christmas 2015, the choir performed a show at Sylvania Woods for pre-K,
kindergarten, first grade, and second grade students and their teachers and then did a second
performance for the older students and their teachers. Carraway’s choir also performed for Black
History Month at the school.

84. Carraway would hold choir practices on Friday nights at the James R. Cousins, Jr.
Municipal Center in Glenarden, Maryland. Choir practices were held in the Nutrition Room of
the Municipal Center. While the scheduled times of practices would change, the practices were
held sometime between 5:45 p.m. and 8:30 p.m.

85, The Municipal Center is a government building where the City of Glenarden’s mayor,
city manager, finance department, police department, code enforcement department, and public
works department have offices and where the City Council meets.

86. Carraway and the City of Glenarden Voices of Youth Choir were actively involved in
City activities and events. Carraway would have choir members take part in other City events.
The Choir performed at the City’s National Night Out in August 2015 and helped with a
fundraiser at the Municipal Center on November 13, 2015. The Choir performed for the
members of the Glenarden City Council in the Gold Room around Christmas 2014 and 2015.

87. Carraway coerced choir members to engage in sexual acts with him and with other
students at the Municipal Center on multiple occasions. He abused students in the Municipal
Center bathroom and in the Gold Room. The Gold Room is a rental facility located in the

Municipal Center that can be used by businesses, organizations, and private citizens to host

business and social events.

24
rs

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 29 of 97

88, The City of Glenarden enacted Rules and Regulations for the use of the Gold Room
where some of this sexual abuse occurred. These rules and regulations tightly controlled access

to the Gold Room and required supervision during periods it was rented:
Administrative office hours for the City of Glenarden are 9:00 a.m. to 5:00 p.m.,
Monday through Friday. Gold Room tours and signing of the Rental Agreement

by the City Manager are BY APPOINTMENT ONLY. Weekend and evening
appointments will be accommodated on a limited basis.

On the day of a scheduled event, the Gold Room will be open for the Rental

Period as stated in the Rental Agreement. All activities related to the Renter’s
event (decorating, deliveries, and set-up and clean-up) must be completed within

the Rental Period,

The Gold Room closes at 12:00 a.m. (midnight) Sunday through Thursday and at
2:00 a.m. on Friday and Saturday. During the Rental Period, the Gold Room
Coordinator will be present and shall have sole authority at all times
regarding the use of the facility.

(Emphasis added).

89, The policy of having the Gold Room Coordinator present was to ensure that the facilities
would be used safely and appropriately. The City of Glenarden did not follow its advertised
practice and allowed Carraway unfettered access with minors to the Gold Room, where he
engaged in repeated acts of sexual abuse.

90. Carraway would threaten children to stop them from telling anyone about the abuse, At
times, Carraway would hit or punch the children at the Municipal Center to get them to perform
the sexual acts.

91. In order to get the children alone, Carraway would often play hide-and-seek with them

throughout the Municipal Center after choir practice. Carraway and the children would often

 

' City of Glenarden, "Gold Room Banquet Facility Renters Rules and Regulations", available at:
fuype// www. cityo fulenurden,oruAuser Des! Croid@20R oon n20 Packels%20P DF/Gold%20Room%2z0Renters%20Rule

sAWand42RewulalionwM~2oPDEpdh -

25
a ne ge +

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 30 of 97

play hide-and-seek until 9:00 or 10:00 p.m. They would play hide-and-seek in the bathrooms, the
Gold Room, and other locations in the Municipal Center, On occasion, when students would be
playing hide-and-seek, they would be coerced by Carraway to engage in sexual acts under the
stage in the Gold Room.

92. Carraway would sometimes make it a competition between the children to perform
certain sexual acts.

93, Carraway would also ask Jane Doe #6 and another female choir member if they wanted
to play “butt tag” at the Municipal Center but they refused.

94, When Carraway and the children left the Municipal Center after choir practice and/or
playing hide-and-seek, the doors were already locked so Carraway just had to pull the door
closed for the Municipal Center to be locked for the night.

95, While in the Municipal Center, Carraway pressured and/or coerced children to engage in
sexual acts with him. Carraway often recorded this criminal sexual abuse and other sexual acts of
the minor children on his cell phones.

96. Carraway also pressured, coerced, and enticed children who were members of the City of
Glenarden Voices of Youth Choir to perform sexual acts with each other, which he often filmed
on his phones.

97. These sex acts took place openly in the Municipal Center during and immediately after
choir practice, including in such open places as the Municipal Center’s bathrooms and other
locations on the City’s property such as the Gold Room. Carraway was able to openly entice
these children to perform sexual acts openly on City property because of the complete absence of

any supervision and oversight of his conduct or behavior involving these children.

26

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 31 of 97

98. While on City property during choir practice, Carraway enticed students to perform
sexual acts on camera. Carraway filmed these sexual acts for his own gratification and with the
intent to use the images of this child sexual activity for exploitative purpose. Carraway was able
to exercise this control over students by virtue of his position of trust and authority as Choir

Director.

99, Carraway’s abuse was common knowledge among the students in the City of Glenarden
Youth Choir.
Carraway’s Abuse of Students at the Zion Praise Tabernacle Lutheran Church
100. Carraway’s choir performed at the Zion Praise Tabernacle Lutheran Church,
located at 6600 Laurel Bowie Road, Bowie, Maryland. Carraway and the choir also regularly

spent time at the Church on weeknights and on Sundays.

101. On Sundays, the children would attend church services in the morning and then
spend time in the Church’s classrooms and playrooms. These activities were largely
unsupervised by adults other than Carraway.

102. The Church’s pastor frequently drove a Church van to pick up Carraway and the

choir members from the Municipal Center.

103. On multiple occasions, Carraway took certain choir members into a separate room
in the Church where he recorded pomographic videos of them. He also showed the choir
members pornographic videos while at the church.

Carraway’s Abuse of John Doe

104. At all times relevant to this Complaint, John Doe was nine years old and was

vulnerable to the influence of an adult authority figure such as Carraway. During school hours on

school property, Carraway enticed John Doe to perform sexual acts on camera, Carraway filmed

27

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 32 of 97

these sexual acts for his own gratification and with the intent to use the images of this child

sexual activity for exploitive purposes.

105, During the 2015-2016 school year, John Doe was in the fourth grade at Sylvania
Woods.
106. On or about January 6, 2016, Carraway called John Doe out of class and brought

him to the school cafeteria to a room behind the stage. Carraway directed a fifth-grade girl, Jane
Doe #6, to perform a sexual act on John Doe during school hours. Carraway told the female
student that he would kill her if she told anyone. Carraway recorded this act on his cell phone.
Upon information and belief, Carraway circulated the video among students by “Kik,” a mobile
messaging application. When Jane Doe #6 returned to class, her teacher did not ask her where
she had been.
107. This incident, which occurred in Sylvania Woods Elementary School during

school hours, was described in the federal criminal case as follows:

Count Seven: A video recorded on or about January 6, 2016, depicting Victim E,

a nine-year-old male, and Victim F, an eleven-year-old female, in the Elementary

School (band room). During the video, Victim E removes his pants, exposing his

penis and buttocks, and Victim F performs oral sex on Victim E. CARRAWAY is

partially visible in the video directing the children on where to stand and what to

do. At the end of the video, CARRAWAY tells Victim E to stand in front of the

camera and “do something.” Victim E responds by moving in front of the camera

and fondling his penis and buttocks. During the video, Victim F also refers to

Carraway by his first name, “Deonte.”
On January 30, 2017, Carraway entered a guilty plea in the federal case in the United States
District Court for the District of Maryland related to this charge.

108, There were at least two boys and one girl in John Doe’s fourth grade class who

were also preyed on by Carraway.

28

 
re ce |

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 33 of 97

109. In addition to the in-person abuse at school, Carraway sent John Doe
inappropriate, sexually explicit messages on Kik.

110. In the state criminal prosecution, the State charged Carraway in Count One with
Sexual Abuse of a Minor related to Carraway’s conduct in violation of Md. Code, § 3-602(b) of

the Criminal Law Article toward John Doe, On September 28, 2017, Carraway pled guilty to this

charge.
Carraway’s Abuse of John Doe #2
111. During the 2015-2016 school year, John Doe #2 was a fifth grade student at
Sylvania Woods.
112, John Doe #2 was a member of Carraway’s City of Glenarden Voices of Youth
Choir.
113. Beginning in approximately early 2015, Carraway coerced John Doe #2 to engage

in sexual acts with him and other students at the Municipal Center on multiple occasions.
Specifically, Carraway coerced John Doe #2 to engage in sexual conduct with John Doe #4 at the
Municipal Center during choir practice. On one occasion, Carraway propped up his phone in the
Gold Room and videotaped John Doe #2 and John Doe #4 engaged in a sexual act. On another

occasion, Carraway forced John Doe #2 to engage in sexual acts with John Doe #4 in the boys’

bathroom on the second floor of the Municipal Center.

114. John Doe #2 was part of the group of students that Carraway would walk home
from Sylvania Woods each day. Upon information and belief, John Doe #2 was sexually abused
by Carraway immediately following Carraway walking John Doe #2 to his apartment complex
after school. Carraway repeatedly forced John Doe #2 to engage in sexual acts with Carraway

and other students in private homes.

29
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 34 of 97

115. Carraway would punch John Doe #2 and slap his face when he would refuse to

engage in the sexual acts.

116. Carraway also sent inappropriate, sexually explicit pictures to John Doe #2 via
Kik.

117. As a non-exhaustive list, Carraway recorded John Doe #2 and he either abused
him or directed and/or facilitated abuse that occurred on the following dates: October 30, 2015;
November 24, 2015; December 12, 2015; December 13, 2015; and December 14, 2015.

118. The incident on December 14, 2015 took place in the home of John Doe #4 and
was described in the federal criminal case as follows:

Count Four: A video, recorded on or about December 14, 2015, depicting Victim A, who
is nude from the waist down, and Victim C, an eleven-year-old special needs male, in
Victim A’s bedroom. During the video, Victim A is seated on a bed and Victim C
attempts to perform oral sex on Victim A.
On January 30, 2017, Carraway entered a guilty plea in the United States District Court for the
District of Maryland related to this charge.

119. In the state criminal prosecution, the State charged Carraway in Count 6 with
Sexual Abuse of a Minor related to Carraway’s conduct in violation of Md. Code, § 3-602(b) of
the Criminal Law Article toward John Doe #2, as well as 17 other counts of sex offense and

child pornography. On September 28, 2017, Carraway pled guilty to Count 6.

Carraway’s Abuse of John Doe #3

120. During the 2015-2016 school year, John Doe #3 was a fourth grade student at
Sylvania Woods,
121. On or about January 8, 2016, John Doe #3 reported to a fourth grade teacher,

Gwendolyn McNair, that Carraway was engaging in criminal conduct.

30
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 35 of 97

122. On that same day, Carraway pulled John Doe #3 out of class by telling him that
Principal Williams wanted to speak with him. Carraway took John Doe #3 to the dressing room
behind the stage in the auditorium. When they got there, John Doe #4 was already in the dressing
room with his pants pulled down. Carraway directed John Doe #3 to pull down his pants. John
Doe #3 said “no” over and over again and repeatedly told Carraway he wanted to leave.

123. To keep John Doe #3 from leaving, Carraway took out a phone and told the
student he was calling the police. Fearful of the threat, John Doe #3 complied with Carraway’s
demands, Carraway then directed John Doe #6 to perform a sex act with John Doe #3. Carraway
propped up a different cell phone in the room and began recording. He left the room but
continued to direct them from outside the door and threatened them if they stopped. Specifically,
Carraway told the student that, “[iJf you pull your pants back up, I am going to tell everyone you
were raping [name omitted].” Shortly after, John Doe #3 pushed open the door and ran out of the
dressing room and back to class.

124. When John Doe #3 arrived at his math class, he immediately walked up to his
teacher, Gwendolyn McNair, and reported Carraway’s criminal actions.

125. In response, McNair told him, “I don’t believe you. Go sit down.”

126. John Doe #6 was not in the class at this time. McNair made no attempts to locate
him, MeNair never spoke again with John Doe #3 about what happened or asked him any
questions. She never informed his mother of what he had reported to her.

127. Despite John Doe #3’s statement to McNair that “Deonte wanted [name omitted]
to hump me,” Carraway was permitted to continue working at the school, pulling students out of
class, and escorting them to various locations within the school building for the purpose of

sexually abusing them and recording the abuse with his cell phones.

31

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 36 of 97

128. This incident occurred on or about January 8, 2016 during school hours and
during the school day. The incident was described in the federal criminal case as follows:

Count Ten: A video, recorded on or about January 27, 2016,! depicting Victim A
and Victim H, a nine-year-old male, both nude from the waist down, in a back
room in the Elementary School. During the video, CARRAWAY is partially
visible placing the camera on the floor and appears to be directing Victim A and
Victim H. Victim A then attempts to have anal sex with Victim H.
CARRAWAY's voice can be heard in the video.

On January 30, 2017, Carraway entered a guilty plea in the United States District Court for the

District of Maryland related to this charge.

129. In the state criminal prosecution, the State charged Carraway in Count 13 with

 

Sexual Abuse of a Minor related to Carraway’s conduct in violation of Md. Code, § 3-602(b) of
the Criminal Law Article toward John Doe #3. On September 28, 2017, Carraway pled guilty

this charge and he did so because he is in fact guilty.
Carraway’s Abuse of John Doe #4
130, During the 2015-2016 school year, John Doe #4 was in the fourth grade at Judge

Sylvania Woods Elementary School, which is located at 3000 Church Street in Glenarden,

Maryland 20706.
131. John Doe #4 was a member of the City of Glenarden Voices of Youth Choir, He

joined the Choir in October 2014, soon after he first met Carraway.

132. Carraway coerced John Doe #4 to engage in sexual acts with other students on

school property during school hours, which Carraway recorded on one of his cell phones.*

 

2 The Statement of Facts in the federal criminal case that Carraway stipulated were accurate dated this charge on

Jamiary 27; 2016, At sentencing, Carraway’s couittsel Hadieaied that January 82017 was the eoerect date: "I think
ihe parties agree that on ofabout January’ ath, sometinic. li Jantiary, (at happened, AT. HOOfVT, ab 23),

3 John Doe #4 was identified as “Vietin: A” in the statement of facts for the federal plea-agreement.

32
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 37 of 97

133. Beginning in approximately early 2015, Carraway coerced John Doe #4 to engage
in sexual acts with him and with other students at the Municipal Center on multiple occasions,
Specifically, Carraway abused John Doe #4 in the bathroom and in the Gold Room. Carraway
threatened John Doe #4 in order to stop him from telling his mother or anyone else about the
abuse.

134. In order to get the children alone, Carraway would play hide-and-seek with John
Doe #6 and the other children throughout the Municipal Center after choir practice. They would
play hide-and-seek in the bathrooms, the Gold Room, and other locations in the Municipal
Center.

135, Carraway showed John Doe #4 pornographic videos he had taken of other
students. Carraway showed him these pornographic recordings in the school cafeteria during
school hours,

136. In addition to John Doe #4’s interactions with Carraway at Sylvania Woods,
Carraway would walk John Doe #4 and a group of approximately seven children home from
Sylvania Woods every day. These were part of his job duties with the school. Carraway would
frequently go into private residences with John Doe #4 and the other students upon walking them
home.

137. On multiple occasions, Carraway sexually abused John Doe #4 at private
residences, at Judge Sylvania Woods Elementary School, and at Glenarden Municipal Center.

138. For example, as a non-exhaustive list, Carraway recorded John Doe #4 and he
either abused him or directed and/or facilitated abuse that occurred on the following dates:
October 10, 2015; October 11, 2015; October 30, 2015; November 24, 2015; November 27,

2015; November 30, 2015; December 12, 2015; December 13, 2015; December 14, 2015;

33

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 38 of 97

December 20, 2015; December 21, 2015; December 22, 2015; December 31, 2015; and January
8, 2016.
139, The incident on January 8, 2016 took place in Judge Sylvania Woods Elementary

|
School during school hours and during the schoo] day, The incident was described in count ten |
|

of the federal criminal case as follows:
Count Ten: A video, recorded on or about January 27,!" 2016, depicting Victim A and
Victim H, a nine-year-old male, both nude from the waist down, in a back room in the
Elementary School. During the video, CARRAWAY is partially visible placing the
camera on the floor and appears to be directing Victim A and Victim H. Victim A then
attempts to have anal sex with Victim H, CARRAWAY's voice can be heard in the video.
On January 30, 2017, Carraway entered a guilty plea in the United States District Court for the
District of Maryland related to this charge and others related to John Doe #4.

140. Carraway pled guilty to Count 4 and 121 related to his conduct towards John Doe

#4 in the state criminal prosecution.
Carraway’s Abuse of Jane Doe #6

141, During the 2015-2016 school year, Jane Doe #6 was a fifth grade student at

Sylvania Woods Elementary School.

 

142. Carraway coerced Jane Doe #6 to engage in sexual acts with other students on
school property during school hours, which Carraway recorded on his cell phones.

143. On or about January 6, 2016, Carraway pulled Jane Doe #6 out of class and took
her behind the stage in the school auditorium. He left her there while he pulled a second student,
John Doe, out of class and brought him behind the stage. Carraway coerced Jane Doe #6 to

engage in a sexual act with John Doe, which Carraway recorded on his cell phone. He told Jane

 

4 The Statement of Facts in the federal criminal case that Carraway stipulated were accurate dated this charge on
January 27, 2016, Atsentencing, Carraway"s counsel indicated that January 8, 2017 was the correct date: "I think
the patties agree thiat on or about January 8th, sometime in Ianuary, that happened,” (T. 1/30/17, at 23).

34
+t

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 39 of 97

Doe #6 that he would kill her if she told anyone. Shortly after, Jane Doe #6 ran out of the room

and back to class.

144, When she returned to class, her fifth grade teacher did not ask her where she had

been.
145. This incident, which occurred in Sylvania Woods Elementary School during
school hours, was described in the federal criminal case as follows:
Count Seven: A video recorded on or about January 6, 2016, depicting Victim E,
a nine-year-old male, and Victim F, an eleven-year-old female, in the Elementary
School (band room), During the video, Victim E removes his pants, exposing his
penis and buttocks, and Victim F performs oral sex on Victim E. CARRAWAY is
partially visible in the video directing the children on where to stand and what to
do. At the end of the video, CARRAWAY tells Victim E to stand in front of the
camera and “do something,” Victim E responds by moving in front of the camera

and fondling his penis and buttocks. During the video, Victim F also refers to
~ Carraway by his first name, “Deonte.”

On January 30, 2017, Carraway entered a guilty plea in the United States District Court for the

District of Maryland related to this charge.

146, On another occasion, Carraway pulled Jane Doe #6 out of John Doe #22’s fifth
grade classroom. Carraway told her that she had to engage in sexual conduct with another
student and that if she did not do so she would be kicked out of choir. She refused to do it
because she knew she would get in trouble so she went back to class.

147, On multiple occasions when Jane Doe #6 was walking through the school
hallways, Carraway would harass her, telling her about other students that he coerced to perform
sexual acts.

148. Carraway showed Jane Doe #6 pornographic videos he had taken of other

students, Carraway showed her these pornographic recordings at schoo] during school hours,

35
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 40 of 97

149, In addition to this sexual abuse at school, Carraway sexually abused Jane Doe #6
on numerous occasions at private residences. Carraway forced her to engage in sexual conduct
with him in January 2016 at a private home and he smacked her face when she told him she did
not want to.

150, As anon-exhaustive list, Carraway recorded Jane Doe #6 and he either abused her
or directed and/or facilitated abuse that occurred on the following days: December 13, 2015;
December 20, 2015; December 21, 2015; December 31, 2015; January 6, 2016; and January 8,
2016.

151, Jane Doe #6 was a member of the City of Glenarden Voices of Youth Choir.

152. Carraway coerced Jane Doe #6 to engage in sexual acts with other students at the
Municipal Center on multiple occasions.

153, Carraway also coerced Jane Doe #6 to engage in sexual acts with other choir
members, which Carraway recorded, at City of Glenarden Voices of Youth choir parties, which
took place at private homes.

154. In the state criminal prosecution, the State charged Carraway in Count 121 with
Possession of Child Pornography related to Carraway’s conduct in violation of Md. Code, § 11-
208(a)(2) of the Criminal Law Article toward Jane Doe #6. On September 28, 2017, Carraway
pled guilty to Count 121 and he did so because he is in fact guilty.

Carraway’s Abuse of John Doe #5
155. During the 2015-2016 school year, John Doe #5 was in the second grade at Judge
Sylvania Woods Elementary School.
156. During the 2014-2015 school year, John Doe #5 was using a urinal in a school

bathroom when Carraway entered. Carraway took out his phone and recorded John Doe #5 going

36

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 41 of 97

to the bathroom. When John Doe #5 asked Carraway what he was doing, Carraway told him that
he was texting. However, John Doe #5 could tell that he was being filmed because the flash/light
on the phone was on, Alternatively, this event occurred during the 2015-2016 school year,

157. On another occasion during the 2014-2015 school year, Carraway pulled John
Doe #5 and a fellow student out of their first grade class and escorted them to a school bathroom.
Carraway ordered John Doe #5 and the fellow student to urimate on each other while he watched.

Carraway threatened to tell the police and principal and get them suspended if they told anyone

what happened.

158. Following this incident, John Doe #5 and the fellow student went to the nurse’s
office to get a change of clothes. The school nurse did not question them about what had

occurred nor did she notify their parents.

159. In the state criminal prosecution, the State charged Carraway in Count 23 with
Sexual Abuse of a Minor related to Carraway’s conduct in violation of Md. Code, § 3-602(b) of
the Criminal Law Article toward John Doe #5, On September 28, 2017, Carraway pled guilty
this charge and he did so because he is in fact guilty.

Carraway’s Abuse of John Doe #6

160. During the 2015-2016 school year, John Doe #6 was in the second grade at
Sylvania Woods Elementary School.

161. During the 2014-15 school year, Carraway escorted John Doe #6 and three other
male students from their first-grade classroom to a school bathroom.

162, Carraway unzipped and pulled down John Doe #6’s pants and touched his penis.
Carraway then took out his cellphone and recorded John Doe #6 using the urinal. Carraway also

videotaped the other students using the urinals.

37
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 42 of 97

163. Carraway ordered the students to urinate on each other and John Doe #6 was
urinated on. Carraway threatened that if the students did nol urinate on each other, he was going
to tell the principal and get them suspended.

164, Carraway committed these lewd acts for his own sexual gratification.

165. Carraway threatened the children not to tell anyone what Carraway did or they
would get expelled.

166, Immediately after this incident, John Doe #6 spoke with a school counselor about
what had occurred. John Doe #6 told the counselor that, “Deonte was taking pictures and telling
people to pee on each other.” The counselor responded, “I'll deal with it. Go back to class.”

167. Nothing happened to Carraway as a result of this report.

168, John Doe #6 received a one day out-of-school suspension and a one day in-school
suspension based on what Carraway told administrators happened in the bathroom.

Carraway’s Abuse of John Doe #8

169. During the 2015-2016 school year, John Doe #8 was in the fifth grade at Sylvania
Woods Elementary School. He had attended Sylvania Woods since pre-kindergarten in 2009.

170. Prior to the events alleged herein, John Doe #8 was a bright and thriving boy who

has even received the Presidential Award at Sylvania Woods during his second grade year.

171. Plaintiff John Doe #8 was a member of Carraway’s City of Glenarden Voices of
Youth Choir.
172, Beginning in the 2014-2015 school year, when John Doe #8 was ten years old and

in the fourth grade, Carraway began to groom John Doe #8 by targeting him for preferential

treatment and attention including bringing John Doe #8 drinks and sandwiches at school.

38
Cg er ee we

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 43 of 97

173. Carraway removed John Doe #8 from class on at least one occasion during the
2015-2016 school year, stating he needed John Doe #8 for a “recital.”

174, Carraway began to show John Doe #8 pomographic videos, including videos of
his classmates engaging in sex acts, while John Doe #8 was in the school cafeteria.

175. Carraway also showed him videos of simulated sex acts by two students at school,

176. Carraway coerced John Doe #8 to observe videos of sexual acts with students at
Sylvania Woods during lunch in the cafeteria.

177. One day, while John Doe #8 was in the cafeteria waiting for students to be
dismissed to walk home from school, Carraway sexually abused John Doe #8 when Carraway sat
down next to him, put his hand on John Doe #8’s thigh, and touched John Doe #8’s penis over
his pants,

178. In addition to this abuse at school, the Statement of Facts to Carraway’s federal
plea agreement described an incident of abuse involving the minor Plaintiff on October 30, 2015

as follows:

Count lvo: A video, recorded on or about October 30, 2015, depicting Victim B,
an eleven-year-old male, and CARRAWAY, both of whom were nude from the
waist down, on a bed in Victim B's bedroom. During the video, Victim B is
positioned on all-fours on the bed with his buttocks exposed, CARRAWAY then

begins to have anal sex with Victim B.

On January 30, 2017, Carraway entered a guilty plea in the United States District Court for the

District of Maryland related to this charge.

179. Also, on or about January 2016, Carraway forced John Doe #8 to have intercourse

with Jane Doe #6 in his bedroom.

39

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 44 of 97

180. Carraway threatened John Doe #8 that if he ever refused to engage in the sexual
acts or told anyone about them, Carraway would shoot him. One such threat occurred on schoo]
property.

181. Carraway also provided John Doe #8 with a cellular phone and required John Doe
#8 to both send and receive inappropriate, sexually explicit pictures to John Doe #8 via Kik.

182. Carraway also abused John Doe #8 at the Glenarden Municipal Center.

183. John Doe #8’s parents removed him from the choir on or about December 2015 as
Carraway was not escorting him home until very late in the evening. Jane Doe #11 asked
Carraway to stop coming by their home but later learned that he was still frequenting the homes
of John Doe #8’s classmates while John Doe #8 was visiting their homes.

184, John Doe #8’s parents were contacted by the Prince George’s County police

department and the Federal Bureau of Investigations on or about February 5, 2017 and first

learned that John Doe #8 was the victim of this abuse during those meetings with law

enforcement.

185. In the state criminal prosecution, the State charged Carraway in Count 5 with
Sexual Abuse of a Minor related to Carraway’s conduct in violation of Md. Code, § 3-602(b) of
the Criminal Law Article toward John Doe #8. On September 28, 2017, Carraway pled guilty to
this charge and he did so because he is in fact guilty.

186. There are numerous other incidents of sexual abuse, some of which were
videotaped, involving John Doe #8, Specifically, an incident of videotaped abuse involving John

Doe #8 occurred on October 29, 2015, which relates to Counts 75 and 76 in the state court

indictment.

40

 
ot

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 45 of 97

187. Another incident of videotaped abuse occurred on October 29, 2015 involving
John Doe #8, which relates to Counts 186 to 190 in the state court indictment.

188. An incident of videotaped abuse occurred on November 27, 2015 involving John
Doe #8 and John Doe #4, which relates to Counts 40 through 48 in the state court indictment.

189. Another incident of videotaped abuse occurred on December 11, 2015 involving
John Doe #8, which relates to Counts 171 through 175 in the state court indictment.

190, Throughout this period of repeated sexual] abuse, John Doe #8 would see
Carraway at school where Carraway would harass, intimidate, and threaten him, creating a
negative educational environment that denied the minor Plaintiff education opportunities.

191, John Doe #8’s repeated exposure to his abuser at school created a hostile
environment wherein John Doe #8 was vulnerable to further abuse and harassment.

192, John Doe #8 was severely traumatized by the abuse and harassment he endured,
including suffering suicidal ideation.

Carraway’s Abuse of John Doe #9

193. During the 2015-2016 school year, John Doe #9 was in the third grade at Sylvania
Woods Elementary School. He started at Sylvania Woods when he was in the first grade.

194, John Doe #9 was a member of the City of Glenarden Voices of Youth Choir.

195. Carraway distributed fliers to John Doe #9 and other students at Sylvania Woods
about the choir.

196. John Doe #9 was victimized by Carraway as Carraway facilitated and
orchestrated sexual acts involving John Doe #9 and other students purportedly to gain admission

into the AKA club. These acts of abuse occurred on multiple days.

4]

 

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 46 of 97

197. One incident of abuse occurred at John Doe #4’s house during a choir party.
Carraway forced John Doe #9 and John Doe #4 to engage in a sexual act. Carraway left his
phone in the room to record John Doe #9 and John Doe #4.

198. The other incident of abuse occurred at John Doe #12’s house during a choir
social. Carraway pulled down John Doe #9’s pants and underwear and touched John Doe #9’s
penis. Upon information and belief, Carraway recorded this abuse. Carraway instructed John
Doe #9 not to tell his mother.

199, At the choir social at John Doe #12’s house, Carraway showed John Doe #9 a
pornographic video involving John Doe #4 and Jane Doe #6.

200. John Doe #9 had held an officer position in the City of Glenarden Voices of
Youth Choir. However, Carraway stripped John Doe #9 of his position when John Doe #9
refused to engage in a sexual act with another male student.

201. Throughout this period of sexual abuse, John Doe #9 would see Carraway at
school, creating a negative educational environment that denied the minor Plaintiff education
opportunities. Carraway would repeatedly ask John Doe #9 in school whether he would be
attending choir practice and question him if John Doe #9 said he was not going to attend.

202, John Doe #9’s repeated exposure to his abuser at school created a hostile
environment wherein John Doe #9 was vulnerable to further abuse and harassment.

203. In the state criminal prosecution, the State charged Carraway in Count 11 with
Sexual Abuse of a Minor related to Carraway’s conduct in violation of Md. Code, §§ 3-602(b) of
the Criminal Law Article toward John Doe #9. On September 28, 2017, Carraway pled guilty to

this charge and he did so because he is in fact guilty.

42
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 47 of 97

Carraway’s Abuse of John Doe #10
204. During the 2015-2016 school year, John Doe #10 was in the sixth grade at

Sylvania Woods Elementary School. He started at Sylvania Woods in the fall of 2015.

205. Shortly after starting at the school, John Doe #10 met Carraway in the cafeteria in
the fall of 2015.
206, Carraway took efforts to build a relationship with John Doe #10. Carraway would

walk John Doe #10 home from school. Eventually, one day on the way home from school,

Carraway showed John Doe #10 videos on his phone depicting minor students who attended

Judge Sylvania Woods engaging in sexual acts.

207, John Doe #10 was a member of the City of Glenarden Voices of Youth Choir.
208. John Doe #10 was victimized by Carraway by having Carraway facilitate and
orchestrate sexual acts involving John Doe #10 and other students purportedly to gain admission

into the AKA club. These acts of abuse occurred on multiple days, including December 19, 2015

and January 8, 2016.

209, The abuse that occurred on December 19, 2015 occurred at the house of Jane Doe

#10 during a choir social.

210. Carraway pled guilty to two counts in the federal indictment related to John Doe
#10. John Doe #10 is identified as “Victim G” in the Statement of Facts attached to the plea

agreement filed at ECF 35-1 in USA v. Carraway, Case No.: Case 8:16-cr-00070-DKC (D.Md

2016).

211. The Statement of Facts that Carraway pled guilty to describe some of the abuse on

January 8, 2016 involving John Doe #10 —Victim G - as follows:

43

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 48 of 97

Count Eight: A video, recorded on or about January 8, 2016, depicting Victim F
and Victim G in the basement of a residence. During the video, Victim G is nude
from the waist down and Victim F performs oral sex on Victim G.
Count Nine: A video, recorded on or about January 8, 2016, depicting Victim F
and Victim G, both nude from the waist down, in the basement of a residence.
During the video, Victim F is bent over at the waist with her buttocks exposed and
Victim G appears to be having anal sex with Victim F.

(ECF 35-1, USA v. Carraway, Case No.: Case 8:16-cr-00070-DKC (D. Md 2017).

212, In the state court indictment, Carraway was charged with counts 16, 77, 78, 79,
80, 203, 204, 205, 207, 208, 212, 213, 214, 216, and 217 related to his conduct towards John Doe
#10,

213, The abuse facilitated by Carraway reflected in counts 77-80 occurred in a
residence on December 19, 2015 and involved John Doe #10. This was recorded by Carraway or
at his direction.

214. The abuse facilitated by Carraway of John Doe #10 and Jane Doe #6 reflected in
counts 203-205 and 207-208 occurred on January 8, 2016 and was recorded by Carraway or at
his direction.

215. The abuse facilitated by Carraway of John Doe #10 and Jane Doe #6 reflected in
counts 212-217 occurred on January 8, 2016 and it was recorded by Carraway or at his direction.

216. Carraway pled guilty to count 80 of the state court indictment related to John Doe
#10.

217. Throughout this period of abuse, John Doe #10 would see Carraway at school,
creating a negative educational environment that denied John Doe #10 education opportunities.

218. John Doe #10’s repeated exposure to his abuser at school created a hostile

environment wherein John Doe #10 was vulnerable to further abuse and harassment.

44

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 49 of 97

219. As a direct and proximate result of Defendants’ actions, Plaintiffs suffered
damages, including but not limited to, emotional harm and distress, emotional trauma,
humiliation, embarrassment, loss of privacy, mental pain and suffering, fright, nervousness,
indignity, and insult. John Doe #10 was deprived of equal access to his education and
educational opportunities. His ability to participate in his education was negatively affected by
Defendants’ actions and he will require educational assistance in the future. Plaintiff John Doe
#10 will require extensive psychological and psychiatric care and counseling and other treatment
as a result of this abuse. The damages John Doe #10 has suffered are profound, permanent, and

will result in a lifetime of suffering.

The Board and Principal Williams’ Knowledge of Carraway’s Abuse

220. The Board of Education had actual knowledge of Carraway’s criminal conduct,

221. Carraway’s abuse was common knowledge among the students at Sylvania
Woods Elementary School.

222. Parents and teachers at Sylvania Woods Elementary School had expressed

concern and/or raised issues about Carraway’s predatory behavior to Principal Michelle

Williams, but she took no action.

223. Principal Williams and other school officials ignored complaints from faculty,
students and parents about Carraway’s behavior, although knowing full well and having notice
that he was behaving in seriously inappropriate ways with the school children at Sylvania Woods

224. In 2015, a then-fourth grade student, Jane Doe #10, went to the principal’s office
at Judge Sylvania Woods Elementary School and told Principal Williams that she needed to

check Deonte Carraway’s phone because he had nasty things with kids on it. In response,

45

 
fa ees

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 50 of 97

Principal Williams just said “Ok.” She did not ask the student any additional questions, conduct
an investigation, or notify the student’s mother about what she had said.

225, The student asked Principal Williams if she believed the student and Principal
Williams said that she did not believe Carraway was making “nasty videos” because he has a
“clean record.”

226, On several other occasions, that student tried to talk to the Principal or assistant
principal about Carraway’s phone but the Principal or assistant principal was always too busy to
meet with her.

227. By June 2015, Carraway’s behavior with students had become so inappropriate
that Principal Williams met with him and warned him about his inappropriate behavior and

formally counseled him not to repeat this behavior. On June 15, 2015, Principal Williams sent

the following email to Carraway:

Good afternoon,

This is a follow up to our conversation held last week. During our conversation
we discussed the importance of using good judgment when interacting with

students,

You were advised to only engage students in conversations in areas that are in
plain view of the public. This. practice will ensure that actions or conversations
that could be deemed inappropriate do not take place.

If you have any further questions or concerns please contact me directly.

Michelle Williams
Principal
Judge Sylvania Woods ES

228. But Carraway continued to engage in inappropriate behavior openly with students

throughout the building and elsewhere, despite continued complaints by students and teachers of

his inappropriate behavior.

46

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 51 of 97

229. Although complaints about Carraway continued to mount from faculty, students
and parents, Principal Williams ignored them and continued to support Carraway, giving him
unfettered access to the students and its facilities, despite almost constant complaints about his
inappropriate conduct.

230. Principal Williams was well aware of Carraway’s misconduct and the serious risk
and jeopardy he was placing the students in. In 2015, sixth-grader, John Doe #18, asked his
teacher to use the boys’ bathroom in the school. When he got out of the stall, Carraway was
waiting for him and began recruiting him to join his choir, including handing him a paper about
the choir. At that point, Board Employee #43, a schoo] counselor, saw Carraway in the
bathroom with Jon Doe #18 and reported the situation to Principal Williams, Principal Williams
questioned the student as to why he was in the bathroom with Carraway, and John Doe #18
responded that he was “getting a paper about the choir.” Principal Williams warned John Doe

#18 “don’t do it again because he could touch you.”

231, Upon information and belief, a Sylvania Woods student, John Doe #17, who was
abused by Carraway behind the stage in the school cafeteria, told a school counselor, Board

Employee #43, in late December 2015 or early January 2016 and a teacher, Board Employee

#56, about Carraway’s behavior.

232. John Doe #6 also reported to the schoo! counselor, Board Employee #51, that,
“Deonte was taking pictures and telling people to pee on each other.” While the counselor

responded, “T’ll deal with it,” no investigation was ever done.

233. John Doe #12 informed a fifth grade teacher, Board Employee #23, that Carraway
showed him pornographic videos on his phone. Board Employee #23 confronted Carraway and

asked him if that was true and Carraway denied it. Nothing further happened.

47

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 52 of 97

234, On or about January 8, 2016, a fourth grade student, John Doe #3, reported to
Gwendolyn MeNair that “Deonte wanted [name omitted] to hump me.” McNair did not take
John Doe #3’s report seriously and did not tell the Principal about the report, notify CPS, or
notify John Doe #3’s mother.

235. Carraway acted so inappropriately with students that a teacher, Board Employee
#58, complained to Principal Williams and the school administration about his conduct. The
school administration did nothing. Board Employee #58 stated she did not want Carraway to be
in the cafeteria during her hunch shift because of his inappropriate conduct with students and she
told him to stay away from her lunch shift. Another school employee, Board Employee #49
made similar complaints to Assistant Principal Donna Smith about Carraway.

236, Carraway’s inappropriate touching and physical abuse of students was also

repeatedly reported to Principal Williams and other administrators.

237. Fifth-grade student John Doe #19 told Principal Williams that Carraway assaulted
him while Carraway was walking him home as part of the walk home program. Principal

Williams did nothing about it.

238. Board Employee #44, a teacher, reported Carraway to Principal Williams and/or
other administrators repeatedly for his inappropriate behavior with students. This inappropriate
behavior included touching, inappropriate conversations, and efforts to develop inappropriate
relationships with the students. The administrators repeatedly promised to do something about
it, saying, “I will talk with him,” but then continued to do nothing and allowed Carraway to
continue his inappropriate touching and contact with the students. Board Employee #44

observed that Principal Williams “completely disregarded” her repeated complaints about

Carraway.

48

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 53 of 97

239, While Board Employee #44 intervened because she heard Carraway having
inappropriate conversations with students, Carraway’s conduct continued because Principal
Williams permitted it and ignored the complaints.

240. Other teachers at Sylvania Woods complained to the administration, specifically
Principal Williams, Assistant Principal Smith, and the special education supervisor Ms. Mobley,
about Carraway’s inappropriate conduct and contact with students. These teachers included
Board Employee #32, Board Employee #49, Board Employee #40, and Board Employee #23 .

241. Board Employee #42, a schoo] counselor, frequently observed Carraway’s
inappropriate behavior throughout the school building, describing it as “inappropriate,”
“unprofessional” and “oblivious to the teacher instructing” in the classroom. This included
“horse play in the halls,” “riling kids up,” “distracting kids in the classroom” and acting like a
kid himself. While this behavior was obvious for the entire building to see, Principal Williams
and the administration did nothing about this.

242. On December 18, 2015, a teacher, Board Employee #40, complained to Principal
Williams about Carraway, including his lack of professional conduct and being involved in
drama with the students. The teacher wrote in an email to Principal Williams:

Good Afternoon,

| just wanted to follow-up on our conversations about Deonte Carraway.

Concerns:

1. Involved in he/she say drama with elementary aged students.

2. He is inciting students to talk about each other and encouraging fighting.
3. He is not acting as a professional within the school setting.

Thank you for your prompt response to this matter.

49

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 54 of 97

243. Principal Williams did nothing in response to this complaint, which occurred six
months after she had formally counseled Carraway. She continued to allow him unlimited access
to students and facilities, which he used to sexually abuse students.

244, Despite these complaints, Principal Williams and the administration continued to
allow Carraway to have unfettered access to the school students and facilities, For instance,
Carraway would frequently walk in and out of first grade teacher Board Employee #7’s
classroom as he pleased. One day, while Board Employee #7 was getting coffee, Carraway told
the class to “take their clothes off’ and he would take a picture. One student, Jane Doe #14
reported this to teacher Board Employee #7 who simply ignored her and did nothing about this.

245. Principal Williams and the administration continued to ignore the complaints
about Carraway and empowered Carraway to have complete access to all students and facilities
without being accountable to anyone, and Carraway’s conduct in the school building became
more flagrant.

246, Principal Williams refused to take any action because, despite having notice, she
claimed the teachers had “no proof” of Carraway’s actions, A mother of another student was in
the Sylvania Woods’ office before Carraway was arrested and heard Principal Williams instruct
certain staff that, if parents call the office about Carraway’s conduct, tell them “we don’t have
proof” and “it’s a rumor.”

247, Parents also raised concerns about Carraway’s other unprofessional behaviors.
During the 2014-2015 school year, one parent expressed concern to a school secretary that

Carraway regularly came to school in his pajamas, The secretary brushed off her comment.

50

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 55 of 97

248. Upon information and belief a teacher, Board Employee #20, reported to Sylvania
Woods administrators that it was strange that Carraway would carry candy around in his
backpack to give out to students.

249, Carraway posted inappropriate pictures on Instagram which were observed by
teachers. A fourth grade teacher, Board Employee #20 believed that Carraway was “creepy” and
spoke with him about his inappropriate words and actions in the school building,

250. On one occasion, a new teacher, Board Employee #56, had left students with
behavioral problems in Carraway’s custody. Board Employee #20 was so concerned for the
students’ safety that she immediately went to retrieve them from Carraway.

251. The administration knew or should have known about Carraway’s predatory
conduct, but Principal Williams and the Board failed to remove him from the school in a timely
manner,

252. Agents of the Board failed to promptly report these concerns in violation of
Maryland law with respect to promptly reporting sexual abuse as required by Md. Code, § 5-704
of the Family Law Article. F.L. § 5-704 requires educators, among others, to notify the
appropriate authorities “as soon as possible” and submit a “written report” within 48 hours if the
educator has “reason to believe that a child has been subjected to abuse or neglect.”

253. The Board is liable under Title IX, Claims for damages based on sexual
harassment by a teacher can arise under Title IX if (1) “an official who at a minimum has
authority to address the alleged discrimination and to institute corrective measures on the
[funding] recipient’s behalf has actual knowledge of discrimination in the recipient’s programs

and fails adequately to respond,” and (2) the inadequate response “amount[s] to deliberate

51
are i oy

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 56 of 97

indifference to discrimination.” See Gebser v. Lago Vista Independent School Dist., 524 US.
274, 290 (1988).
John Doe’s Family Makes a Report to the Sylvania Woods Adrinistration

254. In January 2016, John Doe’s uncle discovered that Carraway had been
communicating with John Doe and other children on Kik, which allows individuals to
anonymously send messages, photographs, and videos. John Doe’s uncle, who periodically
checks John Doe’s phone, saw on his cell phone that there were appropriate pictures of
students that were sent through Kik. John Doe’s uncle saw that Carraway was requesting that
John Doe send a picture of his buttocks to be part of a group and that Carraway was instructing
John Doe to delete their messages.

255. John Doe’s uncle and Jane Doe made a report to the administration at Sylvania
Woods Elementary School about the inappropriate pictures and messages from Carraway. On
February 4, 2016, they met with Assistant Principal Donna Smith and Principal Michelle
Williams and showed them the photographs on John Doe’s phone. Principal Williams told John
Doe’s uncle and Jane Doe to return to the school the next day for another meeting.

256. That night, John Doe’s uncle contacted the Prince George’s County Police
Department about ihe piciures and messages.

257. Following the meeting with John Doe’s uncle, Principal Williams sent a PS60—
Prince George’s County Public School Child Abuse Reporting Form—to Child Protective
Services. When CPS asked Principal Williams what Carraway’s relationship was with John Doe,
she replied that Carraway was an adult male who lives in the neighborhood and that he used to
be an employee at the school last year. When asked by CPS if Catraway was currently on staff at

the school, Principal Williams stated that Carraway was not currently at the school,

52

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 57 of 97

258, Principal Williams misled the Child Protective Services investigator that “he used
to be an employee of the school last year,” not disclosing the fact Carraway was a regular
volunteer teacher’s aide who carried school credentials reflecting that he was “Faculty/Staff.” It
was later learned from the Prince George’s County Police that in fact, Carraway was functioning
as a volunteer teacher’s assistant.

259, On February 5, 2016, the Police Department learned that John Doe #4 had been
directed by Carraway to send sexually-explicit pictures to Carraway. The Police Department
interviewed John Doe #4 and, after the interview, recovered a backpack from his mother’s house
that Carraway had left on a recent visit. The police obtained a search warrant and located a cell
phone inside, which they subsequently searched. |

260. Upon initiating an investigation, Prince George’s County Police Department
discovered four SIM cards from Carraway’s mobile phone. On just one of the SIM cards, there
were at least 44 recordings of sexual acts involving children.

261, In some of the recordings, Carraway can be seen or heard directing the children to
perform certain sexual) acts.

262. Upon information and belief, one of the recordings is of a child performing a
sexual act on Carraway in a school bathroom while he recorded the act on his cell phone.

263. At the time of his arrest, Carraway had at least 50 images and videos of child
pornography on his phone, including of Carraway engaged in sexual acts with children, children
engaged in sexual acts with others at his direction, and children engaged in sexually explicit

conduct at Carraway’s direction.

264. Upon information and belief, the obscene recordings on Carraway’s phone range

from eight-second clips to videos running over a minute.

53
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 58 of 97

265, Upon information and belief, the recordings have been made since at least late

2014 and continued until Carraway’s arrest on February 5, 2016.
Carraway 's Arrest and Prosecution

266. On or about February 5, 2016, as a result of this criminal sexual child abuse,
Carraway was arrested and charged with ten counts of felony child pornography in violation of
Md. Code, § 11-207 of the Criminal Law Article, one count of sexual abuse of a minor in
violation of Md. Code, § 3-602 of the Criminal Law Article, and one count of second-degree sex
offense in violation of Md. Code, § 3-306 of the Criminal Law Article. See State v. Deonte
Lavell Carraway, Case No.: 5E00605015 (District Court of Maryland for Prince George's
County).

267. On February 29, 2016, Carraway was indicted in the United States District Court
for the District of Maryland on 13 counts of violating 18 U.S.C. § 2251(a), See United States v.
Carraway, DKC-16-cr-0070. On November 14, 2016, a grand jury returned a superseding

indictment on 15 counts of violating 18 U.S.C. § 2251(a).

268. On June 28, 2016, a grand jury in the Circuit Court for Prince George’s County
indicted Carraway on 270 counts of sex abuse of a minor, sex offenses, and child pornography as
to 23 minors.

269. On January 24, 2017, Carraway signed a plea agreement to the federal charges,
admitting “that he is, in fact, guilty of these offenses,” referring to counts one through fifteen of
the superseding federal indictment. Carraway further agreed that “a sentence of not less than 60
years and not more than 100 years of imprisonment in the custody of the Bureau of Prisons is the

appropriate disposition of this case.”

270, Carraway pled guilty to the following federal charges:

54

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 59 of 97

 

 

 

Location of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Date of Recording Students Involved
Recording
Count One ‘| October 11, 2015 John Doe #6 Private home
Count Two October 30, 2015 "| John Doe #8 Private home
Count Three ‘November 25,2015 | John Doe #6 Private home
Count Four December 14, 2015 John Doe #2 and "| Unknown
Jobn Doe #6
“Count Five December 22, 2015 | John Doe #6 Private home
Count Six December 22,2015 (John Doe#6and “Private home
: John Doe #14
Count Seven - January 6,2016 | JohnDoeandJane | Judge Sylvania __
Doe #6 Woods ,
Elementary
School
Count Eight January 8, 2016 Jane Doe #6 and — Private home
John Doe #10
Count Nine January 8, 2016 Jane Doe #6 and Private home
John Doe #10

 

 

 

 

 

55

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 60 of 97

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Ten January 8, 2016 John Doe #3 and Judge Sylvania
John Doe #6 Woods
Elementary
School
Count Eleven J anuary 10,2016 | Unknown Unknown
“Count Twelve ; January 14, 2016 Unknown Unknown
“Count Thirteen January 27, 2016 John Doe #11 Unknown
Count Fourteen | January 27, 2016 Unknown | Unknown
Count Fifteen February 1, 2016 Unknown Unknown
271. On August 21, 2017, Carraway was sentenced to 75 years in federal prison. On

September 28, 2017, Carraway pled guilty in the Circuit Court for Prince George’s to 23 counts
of child sex abuse and pornography, His plea included one charge for every child he abused.
Carraway was sentenced to 395 years, suspending all but 100 years with credit for 601 days
served, to run concurrent to the federal sentence.

The School System’s Lack of Accountability and
Practice of Failing to Comply with Reporting Requirements

272, The Board of Education failed to adopt, implement, and practice effective policies
and procedures that would have prevented Carraway from sexually abusing and exploiting
students.

273. Prince George’s County Public Schools have systemic practices of failing to
control classrooms and other rooms within schools, including Judge Sylvania Woods Elementary

School, during the school day to ensure that teachers or staff members do not sexually harass or

56
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 61 of 97

sexually abuse students in the school. This includes permitting Carraway from having
unsupervised access to areas of the school during the school day and permitting bim to sexually
abuse students or videotape students in areas of the school such as behind the stage, in closets, in
bathrooms, and other locations,

274, Prince George’s County Public Schools have systemic practices of failing to
properly follow mandatory reporter requirements. Agents of the Board failed to promptly report
these concems in violation of Maryland law with respect to promptly reporting sexual abuse as
required by Md. Code, § 5-704 of the Family Law Article. F.L. § 5-704 requires educators,
among others, to notify the appropriate authorities “as soon as possible” and submit a “written
report” within 48 hours if the educator has “reason to believe that a child has been subjected to
abuse or neglect.” Specifically, employees of Prince George’s County Public Schools follow a
practice that violates the law because employees do not make reports unless and until they have
personal knowledge of abuse and neglect.

275. The Board failed to effectively monitor and supervise Carraway and he took
advantage of this lax environment by sexually abusing and exploiting students during the school
day during school hours, Had the Board provided effective supervision, it would have detected
that Carraway was sexually abusing students on school property.

276, The Board failed to adopt and implement reasonable policies that prevented
teacher’s assistants like Carraway to pull students out of classrooms.

277, Prior to Carraway's conduct, the Board of Education had actual knowledge that
sex abuse by teachers is a serious problem in Prince George's County Public Schools, and it has
failed to institute and/or follow effective policies or practices to address this systemic problem of

sexual abuse. By way of example, between 2004 to 2010, five teachers and staff members at

57
Case 8:19-cv-01314-PJM Document1-3 Filed 05/03/19 Page 62 of 97 !

Charles H. Flowers High School were charged and pled guilty to sex offenses with minor
students.

278, Following Carraway’s arrest, in February 2016, Prince George’s County Public
Schools Commissioner Kevin Maxwell commissioned a task force to examine the school
district’s policies and procedures related to safety of students,

COUNT I
Violation of 42 U.S.C. § 1983
(Plaintiffs v. Defendants Williams and Carraway)

279, Plaintiffs sue Defendants Williams and Carraway for cause, claim, damages, and
hereby adopt and incorporate by reference the allegations contained in all of the paragraphs of
this Complaint as though set forth fully herein.

280, This cause of action is to redress the deprivation under color of statute, ordinance,

regulation, policy, custom, practice or usage of a right, privilege and immunity secured to the

Plaintiffs by the Fourth and Fourteenth Amendment to the United States Constitution.

281. At all relevant times, Carraway worked as a teacher’s assistant for Defendant
Board.
282. Based on the allegations above, Carraway, acting individually and in his official

capacity as an agent of Sylvania Woods Elementary School, acted under color of state law and
deprived John Doe #10 of clearly established rights protected by the Fourth and Fourteenth

Amendments to the United States Constitution.

283. Defendants’ actions deprived John Doe #10 of his right under the Fourteenth

Amendment to bodily integrity and personal security.

58

 
Se rs ne y

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 63 of 97

284. Defendants’ actions deprived John Doe #10 of his right under the Fourteenth
Amendment to be free from sexual abuse and/or sexual exploitation by public school employees
and/or agents.

285. Defendants’ actions deprived John Doe #10 of his rights under the Fourteenth
Amendment to be free from a deprivation of liberty without due process of law.

286. Based on the widespread problem of sexual abuse and/or exploitation of students
by Carraway at Sylvania Woods Elementary School, before, during, and after the abuse suffered
by John Doe #10, Defendants have established customs and/or polices that failed to supervise
employees from violating the constitutional rights of students, including the students’ rights to be
free from unreasonable searches and seizures, the right to bodily integrity, and the right to
personal security.

287. Further, based on the widespread problem of sexual abuse by Carraway at
Sylvania Woods Elementary School, Defendants have established customs and/or polices that
fail to detect and/or investigate incidents of employee sexual abuse or exploitation of students.
This includes, but is not limited to, the failure to thoroughly investigate claims of abuse, the

failure to supervise teachers and staff, and the policy of permitting teaching assistants to pull

students out of class.

288. Defendants’ actions demonstrated a deliberate indifference and/or tacit approval

of the sexual abuse and sexual exploitation of students by Carraway.
289. Defendants have followed these unconstitutional policies and customs with

respect to John Doe #10’s treatment and the treatment of other Prince George’s County Public

School students.

290. As a direct and proximate result of the Defendants’ actions, John Doe #10

59

 

 
ne “ fo

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 64 of 97

suffered and continues to suffer profound and permanent injuries. He consciously experienced
pain and suffering, emotional harm and distress, emotional trauma, humiliation, embarrassment,
loss of privacy, mental pain and suffering, fright, nervousness, indignity and insult, all to his
detriment. John Doe #10 was deprived of educational opportunities and equal access to his
education. John Doe #10 will require extensive psychological and psychiatric care and
counseling and other treatment as a proximate result of Defendants’ actions.

WHEREFORE, Plaintiffs request that the Court enter a judgment against Defendants as
follows: (A) Awarding Plaintiffs monetary damages against all Defendants, individually, jointly
and severally, in an amount to be determined at trial, but, pursuant to Md. Rule 2-305, the
amount sought exceeds $75,000; (B) Awarding Plaintiffs punitive damages in an amount to be
determined at trial; (C) Awarding Plaintiffs reasonable attorneys’ fees; (D) Awarding Plaintiffs
their costs and expenses in this litigation; (E) Awarding Plaintiffs equitable and injunctive relief
compelling the Defendant Board of Education to (i) monitor school property; (ii) institute a
formal, meaningful, transparent and timely process to investigate employees and/or agents
accused of sexually abusing students; (iii) adopt and enforce meaningful policies concerning
criminal background checks, child abuse clearance checks, and fingerprinting for all employees,
including volunteers; (iv) adopt effective and transparent policies concerning when a former
employee is ineligible from serving as a volunteer; and (v) implement a formal practice of
keeping a written record of all complaints that are made about an employee or volunteer; and (F)
Awarding such other relief as the Court deems just and proper.

COUNT TL
Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681
(Plaintiffs v. Defendant Board of Education)

291, Plaintiffs sues the Board of Education for cause, claim, damages, and hereby

60
ess ge se ee eee a Oo oo |

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 65 of 97

adopts and incorporates by reference the allegations contained in all of the paragraphs of this
Complaint as though set forth fully herein.

292, 20 U.S.C. § 1681(a) provides that “[nJo person in the United States shall, on the
basis of sex, be excluded from participation in, be denied the benefits of, or be subjected to
discrimination under any education program or activity receiving Federal financial assistance[.]”

293. Defendant Board operates Sylvania Woods Elementary School and receives

federal funding.

294. As an agent of Sylvania Woods, Carraway had access to and the authority to

control John Doe #10.

295, Defendants Board and Williams had substantial control over Carraway, his access
to students, his power over students, and the school property.

296. If not for Carraway’s role as agent of Sylvania Woods Elementary, and the power
accorded to him by Sylvania Woods, Carraway would not have had access to J ohn Doe #10.
Carraway used his position at Sylvania Woods to gain access to John Doe #10, to cultivate an
inappropriate relationship with John Doe #10, and to intimidate and threaten John Doe #10.
Defendants Board and Williams exposed John Doe #10 to this sexual harassment and made him
vulnerable to sexual abuse.

297, John Doe #10 suffered repeated sexual abuse, and/or sexual exploitation in the
form of sexual advances, offensive touching, illegal sexual contact, and sexual exploitation for
the purpose of producing a recording of the conduct off school property and for Carraway’s own
gratification.

298, Carraway sexually abused John Doe #10 off school property. John Doe #10 had to

return to school each day where his abuser had contro] over him, knowing that he may be forced

61

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 66 of 97

to engage in sexual acts.

299. The sexual harassment, sexual abuse, and/or sexual exploitation created a hostile,
abusive, intimidating, and offensive educational environment at Sylvania Woods Elementary
School. This hostile and abusive environment affected John Doe #10’s ability to participate in
school and negatively impacted his psychological well-being,

300. The sexual harassment, sexual abuse, and/or sexual exploitation deprived John
Doe #10 of equal access to his education and educational opportunities, and it had a negative
effect on his ability to participate in his education.

301, Sylvania Woods teachers and students expressed concern and raised issues to the
administration about Carraway’s predatory behavior, but the Board failed to take any meaningful
investigation. The Board knew or should have known of Carraway’s sexual harassment and
abuse. Despite this actual or constructive knowledge, the Board and its agents were deliberately
indifferent and/or tacitly approved of this conduct by failing to take any meaningful action,
failing to investigate, failing to deter, failing to supervise, and permitting a teacher’s assistant to
pull students out of class.

302. Principal Williams was told by a fourth-grade student that she needed to check
Deonte Carraway’s phone because he had nasty things with kids on it. In response, Principal
Williams just said “Ok.” She did not ask the student any additional questions, conduct an
investigation, or notify the student’s mother about what she had said.

303. In addition to this direct reporting, the Board knew and was deliberately
indifferent to Carraway’s sexual harassment and abuse because of his widespread use of school

facilities during the school day for sexual abuse without any oversight, and also because of the

following:

62
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 67 of 97

e On June 15, 2015, Principal Williams sent an email to Carraway reprimanding and/or
counseling him regarding his inappropriate behavior around students and warning
him not to repeat this behavior. She advised him to only meet with students that are in

plain view of the public.

8 In 2015, a sixth-grader, John Doe #18, encountered Carraway waiting for him ina
school bathroom to recruit him to join his choir. A school counselor, Board Employee
#43, saw Carraway in the bathroom with the student and reported the incident to
Principal Williams. Principal Williams warned the student “don’t do it again because

he could touch you.”

@ On or about January 8, 2016, John Doe #3, after returning from being called out of
class and sexually abused, reported to Gwendolyn McNair that “Deonte wanted
[name omitted] to hump me.” MeNair did not tell the Principal, notify CPS, or notify
John Doe #3’s mother about his report.

« A student who was abused behind the stage in the school cafeteria told a counselor,
Board Employee #43, in late 2015 or early January 2016, and a teacher, Board
Employee #56, about Carraway’s behavior.

® John Doe #6 reported to a school counselor that, “Deonte was taking pictures and
telling people to pee on each other.” The counselor responded, “T’ll deal with it,” but

no investigation was conducted.

@ John Doe #12 told a fifth grade teacher, Board Employee #23, that Carraway showed
him pornographic videos on his phone. Carraway denied this when Board Employee
#23 confronted him. No investigation occurred.

® The special needs student that Carraway was assigned to during the 2014-15 school
year reported to Principal Williams that Carraway had been pinching her.

e Carraway acted so inappropriately with students that multiple teachers reported to
Principal Williams and/or Assistant Principal Smith about Carraway’s touching,
inappropriate conversations, immaturity, and inappropriate relationships with
students. These employees included: Board Employee #23, Board Employee #32,
Board Employee #40, Board Employee #44, Board Employee #49, and Board

Employee #58,

« The two teachers that Carraway was assigned to work with in Fall 2015, Board
Employee #33 and Board Employee #56, reported to Assistant Principal Smith that
they did not want Carraway in their classrooms and did not feel comfortable having

him in their classrooms.

63

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 68 of 97

¢ On December 18, 2015, a teacher, Board Employee #40, emailed Principal Williams
a complaint about Carraway’s lack of professional conduct, inciting students to fight
each other, and being involved in drama with the students,

® John Doe #19 reported to Principal Williams that Carraway assaulted him while
Carraway walked him home from school as part of the walk home program.

e A parent reported to Principal Williams and Mobley that Carraway had made the
inappropriate comment, “you suck on your mom’s titties” to her second grade son
when walking him home as part of the walk home program. The administration’s
response was to blame the second grade student for allegedly making an inappropriate
comment in response and to pull the student and his brother out of class 15 minutes
early so they would avoid interacting with Carraway.

304. Principal Michelle Williams, Assistant Principal Donna Smith, CSEP coordinator
(and Carraway’s direct supervisor) Kathleen Mobley, teacher Gwendolyn McNair, and others to
be identified in discovery constituted appropriate persons under Title IX because they each held
sufficient authority to take corrective action to end the discrimination and abuse.

305. Carraway’s conduct, the Board’s conduct in facilitating access to and power over
students, the Board’s indifference to the severity of Carraway’s conduct, the Board’s outright
rejection and refusal to take action about his conduct “is so severe, pervasive, and objectively
offensive, and.,.so undermines and detracts from the victim[‘s] educational experience, that the
victim-student{s] [is] effectively denied equal access to an institution’s resources and
opportunities.”

306. As a direct and proximate result of the Defendants’ actions, John Doe #10
suffered and continues to suffer profound and permanent injuries. He consciously experienced
pain and suffering, emotional harm and distress, emotional trauma, humiliation, embarrassment,
loss of privacy, mental pain and suffering, fright, nervousness, indignity and insult, all to his

detriment. John Doe #10 was deprived of educational opportunities and equal access to his

education. John Doe #10 will require extensive psychological and psychiatric care and

64

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 69 of 97

counseling and other treatment as a proximate result of Defendants’ actions.

WHEREFORE, Plaintiffs request that the Court enter a judgment against Defendants as
follows: (A) Awarding Plaintiffs monetary damages against all Defendants, individually, jointly
and severally, in an amount to be determined at trial, but, pursuant to Md. Rule 2-305, the
amount sought exceeds $75,000; (B) Awarding Plaintiffs punitive damages in an amount to be
determined at trial; (C) Awarding Plaintiffs reasonable attorneys’ fees; (D) Awarding Plaintiffs
their costs and expenses in this litigation; (E) Awarding Plaintiffs equitable and injunctive relief
compelling the Defendant Board of Education to (i) monitor school property; (ii) institute a
formal, meaningful, transparent and timely process to investigate employees and/or agents
accused of sexually abusing students; (iii) adopt and enforce meaningful policies concerning
criminal background checks, child abuse clearance checks, and fingerprinting for all employees,
including volunteers; (iv) adopt effective and transparent policies concerning when a former
employee is ineligible from serving as a volunteer; and (v) implement a formal practice of
keeping a written record of all complaints that are made about an employee or volunteer; and (F)
Awarding such other relief as the Court deems just and proper.

COUNT Tit
Violation of Md. Const. Art. VIM, § 1
(Plaintiffs v. Defendant Board)

307. Plaintiffs sue the Board of Education for cause, claim, damages, and hereby adopt
and incorporate by reference the allegations contained in all of the paragraphs of this Complaint
as though set forth fully herein.

308. Md. Const. Art. VII, § 1 guarantees a thorough and efficient public school

education to children in Maryland. It provides as follows: “The General Assembly, at its First

Session after the adoption of this Constitution, shall by Law establish throughout the State a

65

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 70 of 97

thorough and efficient System of Free Public Schools; and shall provide by taxation, or
otherwise, for their maintenance.”

309. John Doe #10 attended a public schoo! in Maryland, Judge Sylvania Woods
Elementary School, and John Doe #10 suffered sexual abuse by an agent of the Board of
Education.

310. This sexual abuse denied John Doe #10 the right to a thorough and efficient
public school education guaranteed by Md. Const. art. VIII, § 1 because the Board adopted a
policy, procedure, and practice of inaction in response to Carraway’s widespread sexual abuse,
and because the Board created an environment which resulted in the deprivation of Plaintiff's
constitutional right to a public education.

311. As a direct and proximate result of the Defendant Board’s violation of John Doe
#10’s rights under Md. Const, art. VIII, § 1, John Doe #10 suffered and continues to suffer
profound and permanent injuries. He consciously experienced pain and suffering, emotional
harm and distress, emotional trauma, humiliation, embarrassment, loss of privacy, mental pain
and suffering, fright, nervousness, indignity and insult, all to his detriment. John Doe #10 was
deprived of educational opportunities and equal access to his education. John Doe #10 will
require extensive psychological and psychiatric care and counseling and other treatment as a
proximate result of Defendants’ actions.

WHEREFORE, Plaintiffs request that the Court enter a judgment against Defendants as
follows: (A) Awarding Plaintiffs monetary damages against all Defendants, individually, jointly
and severally, in an amount to be determined at trial, but, pursuant to Md. Rule 2-305, the
amount sought exceeds $75,000; (B) Awarding Plaintiffs punitive damages in an amount to be

determined at trial; (C) Awarding Plaintiffs reasonable attomeys’ fees; (D) Awarding Plaintiffs

66

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 71 of 97

their costs and expenses in this litigation; (E) Awarding Plaintiffs equitable and injunctive relief
compelling the Defendant Board of Education to (i) monitor school property; (ii) institute a
formal, meaningful, transparent and timely process to investigate employees and/or agents
accused of sexually abusing students; (iii) adopt and enforce meaningful policies concerning
criminal background checks, child abuse clearance checks, and fingerprinting for all employees,
including volunteers; (iv) adopt effective and transparent policies concerning when a former
employee is ineligible from serving as a volunteer; and (v) implement a formal practice of
keeping a written record of all complaints that are made about an employee or volunteer; and (F )
Awarding such other relief as the Court deems just and proper.
COUNT IV.

Violation of Article 24 of the Maryland Declaration of Rights

(Plaintiffs v. Defendants Board of Education and Carraway)

312. Plaintiffs sue the Board of Education, City of Glenarden, and Carraway for cause,
claim, damages, and hereby adopt and incorporate by reference the allegations contained in all of
the paragraphs of this Complaint as though set forth fully herein.

313. Article 24 of the Maryland Declaration of Rights guarantees children the right to
bodily integrity, personal security, the right to be free from sexual abuse and/or sexual
exploitation, and to be free from a deprivation of liberty without due process of law.

314, As detailed above, Defendants’ actions deprived John Doe #10 of his rights under
Article 24 of the Maryland Declaration of Rights to bodily integrity and personal security, to be
free from sexual abuse and/or sexual exploitation by an agent of the City, and to be free from a
deprivation of liberty without due process of law.

315, Carraway coerced John Doe #10 to engage in sexual acts with other students,

which Carraway recorded on his cell phone.

67

 
a I

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 72 of 97

316. Carraway also distributed obscene recordings and images to John Doe #10.

317, Beyond Carraway’s sexual abuse, the Board also adopted policies, patterns,
and/or practices of inaction that facilitated Carraway’s abuse of John Doe #10 and others.

318, Catraway, an agent of the school, engaged in a clear and persistent pattern of
sexual abuse of students.

319. Defendant Board had notice of this abuse as described above.

320. Defendants tacitly approved of the unconstitutional conduct and displayed
deliberate indifference reflecting Defendants’ failure to act amounted to an official policy of
inaction.

321. Specifically, despite having notice of Carraway’s harassment and/or abuse,
Defendant Board did nothing to stop this abuse. The Board’s negligent hiring of Carraway, its
decision to allow him to have unfettered access to students in the school building, and its
decision to ignore repeated complaints about his conduct resulted in deprivation of Plaintiffs’
tights under the Maryland Declaration of Rights and the Maryland Constitution.

322, Defendant Board’s policy, pattern, and/or practice of inaction was the moving
force behind the constitutional deprivation.

323, As a direct and proximate result of the Defendants’ actions, John Doe #10
suffered and continues to suffer profound and permanent injuries. He consciously experienced
pain and suffering, emotional harm and distress, emotional trauma, humiliation, embarrassment,
loss of privacy, mental pain and suffering, fright, nervousness, indignity and insult, all to his
detriment, John Doe #10 was deprived of educational opportunities and equal access to his
education. John Doe #10 will require extensive psychological and psychiatric care and

counseling and other treatment as a proximate result of Defendants’ actions.

68

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 73 of 97

324. At all times relevant hereto, Defendants acted with ill-will and malice. In doing
the foregoing acts, Carraway was working as an agent of the Board and under the color of state
law,

325, Defendant Board is vicariously liable for Defendant Carraway’s violations of
John Doe #10’s rights under Article 24 of the Maryland Declaration of Rights.

WHEREFORE, Plaintiffs request that the Court enter a judgment against Defendants as
follows: (A) Awarding Plaintiffs monetary damages against all Defendants, individually, jointly
and severally, in an amount to be determined at trial, but, pursuant to Md. Rule 2-305, the
amount sought exceeds $75,000; (B) Awarding Plaintiffs punitive damages in an amount to be
determined at trial; (C) Awarding Plaintiffs reasonable attorneys’ fees; (D) Awarding Plaintiffs
their costs and expenses in this litigation, including expert witness fees; (E) Awarding Plaintiffs
equitable and injunctive relief compelling the Defendant Board of Education to (i) monitor
school property; (ii) institute a formal, meaningful, transparent and timely process to investigate
employees and/or agents accused of sexually abusing students; (iii) adopt and enforce
meaningful policies concerning criminal background checks, child abuse clearance checks, and
fingerprinting for all employees, including volunteers; (iv) adopt effective and transparent
policies concerning when a former employee is ineligible from serving as a volunteer; and (v)
implement a formal practice of keeping a written record of all complaints that are made about an

employee or volunteer; (F) Awarding Plaintiffs such other relief as the Court deems just and

proper.

(Plaintiffs v. Defendants Board of Education and Carraway)

69

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 74 of 97

326. Plaintiffs sue the Board of Education and Carraway for cause, claim, damages,
and hereby adopt and incorporate by reference the allegations contained in all of the paragraphs
of this Complaint as though set forth fully herein.

327. Article 26 of the Maryland Declaration of Rights guarantees the right to be free
from unlawful search or seizure, loss of liberty, and the right to bodily integrity.

328, As detailed above, Defendants’ actions deprived John Doe #10 of his rights under
Article 26 of the Maryland Declaration of Rights, including, but not limited to freedom from
unlawful search or seizure, loss of liberty, and the right to bodily integrity.

329. Carraway coerced John Doe #10 to engage in a sexual acts with other students,
which Carraway recorded on his cell phone.

330. Beyond Carraway’s sexual abuse, the Board also adopted policies, patterns,
and/or practices of inaction that facilitated Carraway’s abuse of John Doe #10 and others.

331, Carraway, an agent of the school, engaged in a clear and persistent pattern of
sexual abuse of students.

332. Defendant Board had notice of this abuse as described above.

333, Defendant Board tacitly approved of the unconstitutional conduct and displayed
deliberate indifference reflecting that the Board’s failure to act amounted to an official policy of
inaction.

334, Specifically, despite having notice of Carraway’s harassment and/or abuse,
Defendant Board did nothing to stop this abuse.

335. Defendants’ policies, patterns, and/or practices of inaction was the moving force

behind the constitutional deprivation.

70

 

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 75 of 97

336. As a direct and proximate result of the Defendants’ actions, John Doe #10
suffered and continues to suffer profound and permanent injuries. He consciously experienced
pain and suffering, emotional harm and distress, emotional trauma, humiliation, embarrassment,
loss of privacy, mental pain and suffering, fright, nervousness, indignity and insult, all to his
detriment. John Doe #10 was deprived of educational opportunities and equal access to his
education. John Doe #10 will require extensive psychological and psychiatric care and
counseling and other treatment as a proximate result of Defendants’ actions.

337. At all times relevant hereto, Defendant Carraway acted with ill-will and malice.

338. In doing the foregoing acts, Defendant Carraway was working as an agent of the
Board and under the color of state law.

339, Defendant Board is vicariously liable for Defendant Carraway’s violations of
John Doe’s rights under Article 26 of the Maryland Declaration of Rights.

WHEREFORE, Plaintiffs request that the Court enter a judgment against Defendants as
follows: (A) Awarding Plaintiffs monetary damages against all Defendants, individually, jointly
and severally, in an amount to be determined at trial, but, pursuant to Md. Rule 2-305, the
amount sought exceeds $75,000; (B) Awarding Plaintiffs punitive damages in an amount to be
determined at trial; (C) Awarding Plaintiffs reasonable attorneys’ fees; (D) Awarding Plaintiffs
their costs and expenses in this litigation, including expert witness fees; (E) Awarding Plaintiffs
equitable and injunctive relief compelling the Defendant Board of Education to (i) monitor
school property; (ii) institute a formal, meaningful, transparent and timely process to investigate
employees and/or agents accused of sexually abusing students; (iii) adopt and enforce
meaningful policies concerning criminal background checks, child abuse clearance checks, and

fingerprinting for all employees, including volunteers; (iv) adopt effective and transparent

71

 
ee gg ne ge : |

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 76 of 97

policies concerning when a former employee is ineligible from serving as a volunteer; and (v)
implement a formal practice of keeping a written record of all complaints that are made about an

employee or volunteer; (F) Awarding Plaintiffs such other relief as the Court deems just and

proper.
COUNT VI
Negligent Hiring, Supervision, and Retention
(Plaintiffs v. Defendant Board of Education)
340. Plaintiffs sue the Board of Education for cause, claim, damages, and hereby adopt

and incorporate by reference the allegations contained in all of the paragraphs of this Complaint
as though set forth fully herein.

341. Defendant Board owed Plaintiffs a duty to use reasonable care to hire, supervise,
and retain competent employees, teachers’ assistants, dedicated aides, and other individuals
present on school grounds,

342. Defendant Board hired Carraway as a dedicated aide in November 2014, and he
continued in this position until September 2015. The Board thereafter allowed Carraway to
volunteer at the school every day as a teacher’s aide on an unpaid basis until Carraway’s arrest
on February 5, 2016.

343, Defendant Board breached its duty of hiring a competent employee by hiring
Carraway, who lacked sufficient qualifications, temperament, and background to work with and
supervise elementary age children.

344, Defendant Board further breached this duty by hiring Carraway as a dedicated
aide without obtaining two required references for him. The only reference the Board received—

which was after Carraway had already started at the school—was from his supervisor, Kathleen

Mobley.

72

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 77 of 97

345, Carraway sexually abused students, coerced students to engage in sexual acts with
each other, and recorded the sexual abuse on school property during school hours beginning in
early 2015, if not before.

346. Prior to the sexual abuse and exploitation of John Doe #10, teachers and students
at Sylvania Woods Elementary School expressed concern to Principal Williams, administrators,
and other teachers concerning Carraway’s behavior. As just one example, a then-fourth grade
student went to the principal’s office and told the Principal or an assistant principal, “[y]ou need
to check Deonte’s phone. There’s some things with kids on it, nasty things.”

347. Defendant Board breached its duty to supervise its staff by failing to adequately
supervise the workplace despite the fact that it knew, or should have known, that Carraway
sexually abused and exploited students. This failure to supervise includes, but is not limited to,
the failure to thoroughly investigate the concerns from teachers and students concerning
Carraway’s behavior, the failure to supervise Carraway, and permitting a teacher’s aide to pull
students out of class.

348, Defendant Board breached its duty to supervise and retain competent employees
by continuing to employee Carraway and/or permit him to work as a teacher’s aide on an unpaid
basis when the Board, Principal Williams, and other Sylvania Woods administration and teachers
had received complaints about Carraway’s inappropriate conduct and sexual abuse.

349. Reports were made to the administration about Catraway’s predatory behavior but
the Board failed to take any meaningful investigation and continued to employ Carraway.
Despite this knowledge, the Board and its agents were deliberately indifferent and/or tacitly

approved of this conduct by failing to take any meaningful action, failing to investigate, failing

73

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 78 of 97

to deter, failing to supervise, and allowing Carraway to pull students out of class and escort them
to different places in the school building where he sexually abused and exploited them.

350, Because of these complaints, the Board knew or should have known that
Carraway was not competent or fit to be an employee or to be present in the school.

351. As a direct and proximate result of the Defendants’ actions, John Doe #10
suffered and continues to suffer profound and permanent injuries. He consciously experienced
pain and suffering, emotional harm and distress, emotional trauma, humiliation, embarrassment,
loss of privacy, mental pain and suffering, fright, nervousness, indignity and insult, all to his
detriment. John Doe #10 was deprived of educational opportunities and equal access to his
education. John Doe #10 will require extensive psychological and psychiatric care and
counseling and other treatment as a proximate result of Defendants’ actions.

WHEREFORE, Plaintiffs request that the Court enter a judgment against Defendant
Board of Education as follows: (A) Awarding Plaintiffs monetary damages against all
Defendants, individually, jointly and severally, in an amount to be determined at trial, but,
pursuant to Md. Rule 2-305, the amount sought exceeds $75,000; (B) Awarding Plaintiffs
punitive damages in an amount to be determined at trial; (C) Awarding Plaintiffs reasonable
attorneys’ fees; (D) Awarding Plaintiffs their costs and expenses in this litigation; (E) Awarding
Plaintiffs equitable and injunctive relief compelling the Defendant Board of Education to (i)
monitor school property; (ii) institute a formal, meaningful, transparent and timely process to
investigate employees and/or agents accused of sexually abusing students; (iii) adopt and enforce
meaningful policies concerning criminal background checks, child abuse clearance checks, and
fingerprinting for aJl employees, including volunteers; (iv) adopt effective and transparent

policies concerning when a former employee is ineligible from serving as a volunteer; and (v)

74

 
i gg ae oh

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 79 of 97

implement a formal practice of keeping a written record of all complaints that are made about an
employee or volunteer; and (F) Awarding such other relief as the Court deems just and proper.
COUNT VII
Intentional Infliction of Emotional Distress
(Plaintiffs v. Defendants Board of Education and Carraway)

352. Plaintiffs sue the Board of Education and Carraway for cause, claim, damages,
and hereby adopt and incorporate by reference the allegations contained in all of the paragraphs
of this Complaint as though set forth fully herein.

353. At all relevant times, John Doe #10 attended Sylvania Woods Elementary School.
wheu he was at Sylvania Woods, he was under the care, custody, and control of Defendant
Board, its agents, servants, and employees, including Carraway.

354, Defendant Board has a loco parentis relationship with its students and has a
special duty to protect a student from harm,

355. Defendants intentionally inflicted emotional distress on John Doe #10 through
Carraway’s sexual abuse and exploitation of John Doe #10.

356. Carraway, acting individually and in his official capacity as an agent of the Board,
engaged in conduct that was intentional, reckless, and in deliberate disregard of a high degree of
probability that emotional distress would result to John Doe #10. Specifically, Carraway
pressured and/or coerced John Doe #10 to engage in sexual acts with other students and to
witness the sexual acts of other students.

357. Carraway knew or should have known that sexually exploiting John Doe #10 and
other young children by a trusted adult would result in extreme emotional distress to that child.

358. Carraway’s actions of sexually exploiting John Doe #10 constituted behavior so

outrageous in character and so extreme in degree that it went beyond all possible bounds of

75

 
a a

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 80 of 97

decency and constitutes behavior intolerable in a civilized community.

359. The conduct of Carraway was malicious, willful, and intentional.

360, As a direct and proximate result of the Defendants’ actions, John Doe #10
suffered and continues to suffer profound and permanent injuries. He consciously experienced
pain and suffering, emotional harm and distress, emotional trauma, humiliation, embarrassment,
loss of privacy, mental pain and suffering, fright, nervousness, indignity and insult, all to his
detriment. John Doe #10 was deprived of educational opportunities and equal access to his
education. John Doe #10 will require extensive psychological and psychiatric care and
counseling and other treatment as a proximate result of Defendants’ actions.

WHEREFORE, Plaintiffs request that the Court enter a judgment against Defendants as
follows: (A) Awarding Plaintiffs monetary damages against all Defendants, individually, jointly
and severally, in an amount to be determined at trial, but, pursuant to Md, Rule 2-305, the
amount sought exceeds $75,000; (B) Awarding Plaintiffs punitive damages in an amount to be
determined at trial; (C) Awarding Plaintiffs reasonable attorneys’ fees; (D) Awarding Plaintiffs
their costs and expenses in this litigation, including expert witness fees; (E) Awarding Plaintiffs
equitable and injunctive relief compelling the Defendant Board of Education to (i) monitor
school property; (ii) institute a formal, meaningful, transparent and timely process to investigate
employees and/or agents accused of sexually abusing students; (iii) adopt and enforce
meaningful policies concerning criminal background checks, child abuse clearance checks, and
fingerprinting for all employees, including volunteers; (iv) adopt effective and transparent
policies concerning when a former employee is ineligible from serving as a volunteer; and (v)
implement a formal practice of keeping a written record of all complaints that are made about an.

employee or volunteer; (F) Awarding Plaintiffs such other relief as the Court deems just and

76
a

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 81 of 97

proper.
COUNT VIII
Invasion of Privacy - Intrusion Upon Seclusion
(Plaintiffs v. Defendants Board of Education and Carraway)
361. Plaintiffs sue the Board of Education and Carraway for cause, claim, damages,

and hereby adopt and incorporate by reference the allegations contained in all of the paragraphs
of this Complaint as though set forth fully herein.

362. Carraway intentionally recorded video and took photographs of John Doe #10 in
the homes of other students.

363. The videos and pictures depict John Doe #10 and other students performing
sexual acts with each other or with Carraway.

364, The videos and pictures are of a highly sensitive nature as they show children as
young as nine years old being sexually assaulted.

365, Carraway’s actions in recording and possessing these images violated John Doe
#10°s reasonable expectations of privacy.

366. Carraway’s actions in recording and possessing the images would be highly

offensive to a reasonable person.

367. As a direct and proximate result of the Defendants’ actions, John Doe #10
suffered and continues to suffer profound and permanent injuries. He consciously experienced
pain and suffering, emotional harm and distress, emotional trauma, humiliation, embarrassment,
loss of privacy, mental pain and suffering, fright, nervousness, indignity and insult, all to his
detriment. John Doe #10 was deprived of educational opportunities and equal access to his
education. John Doe #10 will require extensive psychological and psychiatric care and

counseling and other treatment as a proximate result of Defendants’ actions,

77

 

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 82 of 97

368. At all times relevant to this Complaint, Carraway was acting within the scope of
his duties and responsibilities as a teacher’s assistant, choir director, and/or agent of the Board of
Education.

369, The conduct of Carraway was malicious, willful, and intentional.

WHEREFORE, Plaintiffs request that the Court enter a judgment against Defendants as
follows: (A) Awarding Plaintiffs monetary damages against all Defendants, individually, jointly
and severally, in an amount to be determined at trial, but, pursuant to Md. Rule 2-305, the
amount sought exceeds $75,000; (B) Awarding Plaintiffs punitive damages in an amount to be
determined at trial; (C) Awarding Plaintiffs reasonable attorneys’ fees; (D) Awarding Plaintiffs
their costs and expenses in this litigation, including expert witness fees; (E) Awarding Plaintiffs
equitable and injunctive relief compelling the Defendant Board of Education to (i) monitor
school property; (ii) institute a formal, meaningful, transparent and timely process to investigate
employees and/or agents accused of sexually abusing students; (iii) adopt and enforce
meaningful policies concerning criminal background checks, child abuse clearance checks, and
fingerprinting for all employees, including volunteers; (iv) adopt effective and transparent
policies conceming when a former employee is ineligible from serving as a volunteer; and (v)
implement a formal practice of keeping a written record of all complaints that are made about an
employee or volunteer; (F) Awarding Plaintiffs such other relief as the Court deems just and

proper.

COUNT IX
Battery
(Plaintiffs v. Defendants Board of Education and Carraway)

78

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 83 of 97

370. Plaintiffs sue Defendants Board of Education and Carraway for cause, claim,
damages, and hereby adopt and incorporate by reference the allegations contained in all of the
paragraphs of this Complaint as though set forth fully herein.

371. Defendant Catraway intentionally caused John Doe #10 to be touched in a
harmful and offensive manner. Specifically, Defendant Carraway forced John Doe #10 to

engage in sexual acts with other students.

372. John Doe #10 did not and could not consent to the offensive touching that

Defendant Carraway caused to occur.

373, Defendant Carraway’s actions were undertaken deliberately, with ill-will and
actual malice.

374. As a direct and proximate result of the Defendants’ actions, John Doe #10
suffered and continues to suffer profound and permanent injuries. He consciously experienced
pain and suffering, emotional harm and distress, emotional trauma, humiliation, embarrassment,
loss of privacy, mental pain and suffering, fright, nervousness, indignity and insult, all to his
detriment. John Doe #10 was deprived of educational opportunities and equal access to his
education. John Doe #10 will require extensive psychological and psychiatric care and
counseling and other treatment as a proximate result of Defendants’ actions,

375. At all times relevant to this Complaint, Carraway was acting within the scope of
his duties and responsibilities as a teacher’s assistant, choir director, and/or agent of the Board of
Education.

WHEREFORE, Plaintiffs request that the Court enter a judgment against Defendants as
follows: (A) Awarding Plaintiffs monetary damages against all Defendants, individually, jointly

and severally, in an amount to be determined at trial, but, pursuant to Md. Rule 2-305, the

79

 
St ee |

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 84 of 97

amount sought exceeds $75,000; (B) Awarding Plaintiffs punitive damages in an amount to be
determined at trial; (C) Awarding Plaintiffs reasonable attorneys’ fees; (D) Awarding Plaintiffs
their costs and expenses in this litigation, including expert witness fees; (E) Awarding Plaintiffs
equitable and injunctive relief compelling the Defendant Board of Education to (i) monitor
school property; (ii) institute a formal, meaningful, transparent and timely process to investigate
employees and/or agents accused of sexually abusing students; (iii) adopt and enforce
meaningful policies concerning criminal background checks, child abuse clearance checks, and
fingerprinting for all employees, including volunteers; (iv) adopt effective and transparent
policies concerning when a former employee is ineligible from serving as a volunteer; and (v)
implement a formal practice of keeping a written record of all complaints that are made about an

employee or volunteer; (F) Awarding Plaintiffs such other relief as the Court deems just and

proper.
COUNT X
Negligence — Violation of Mandatory Reporting Law
(Plaintiffs v. Defendants Board of Education and Williams)
376. Plaintiffs sue Defendants Board of Education and Williams for cause, claim,

damages, and hereby adopt and incorporate by reference the allegations contained in all of the

paragraphs of this Complaint as though set forth fully herein.

 

377. Defendants Board and Williams owed Plaintiffs a duty to ensure compliance with
mandatory reporter laws and ensure that its employees reported sexual harassment and abuse.

378. Defendants Board, Williams, and others owed a special duty arising from the
special relationship or in a /oco parentis relationship Defendants Board, Williams, and others

had with minor children, including the minor Plaintiff.

379. Defendants Board, Williams, and others also owed a duty to prevent individuals

80
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 85 of 97

who posed an unreasonable risk of harm to children to interact with children and to permit the
children to be in these individuals’ custody and control.

380. Defendants Board, Williams, and others were required to promptly notify
authorities “as soon as possible” and submit a “written report” within 48 hours if the educator
has “reason to believe that a child has been subjected to abuse or neglect.” F.L. § 5-704.

381. Defendants Board and Williams were also required by the Board’s own
administrative procedures to report sexual harassment and child abuse. Prior to Carraway’s abuse
of the minor Plaintiff and others, Defendant Board had actual knowledge that these
administrative procedures — which required completion of a form to be documents — were not
followed and complied with.

382. Defendant Board hired Carraway as a dedicated aide in November 2014, and he
continued in this position until September 2015. The Board thereafter allowed Carraway to
volunteer at the school every day as a teacher’s aide on an unpaid basis until Carraway’s arrest
on February 5, 2016.

383. Defendants Board, Williams, and others breached this duty of care when they
permitted Carraway to come into contact with children in the school, permitted him to walk these
children home, and placed him a position of trust and authority over these children because they
knew or should have known he was likely to harass and sexually abuse children, including the
minor Plaintiff.

384, Defendants Board, Williams, and others breached this duty of care when, as
described in this complaint, employees of Defendant Board failed to promptly report these
concerns in violation of Maryland law with respect to promptly reporting sexual abuse as

required by Md. Code, § 5-704 of the Family Law Article. These employees did so in part to

81

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 86 of 97

protect their own reputation, the reputation of the school, and the reputations of their colleagues.

385. As a direct and proximate result of the Defendants’ actions, the minor Plaintiff
suffered and continues to suffer profound and permanent injuries. He consciously experienced
pain and suffering, emotional harm and distress, emotional trauma, humiliation, embarrassment,
loss of privacy, mental pain and suffering, fright, nervousness, indignity and insult, all to his
detriment. The minor Plaintiff was deprived of educational opportunities and equal access to his
education. The minor Plaintiff will require extensive psychological and psychiatric care and
counseling and other treatment as a proximately result of Defendants’ actions.

WHEREFORE, Plaintiffs request that the Court enter a judgment against Defendants as
follows: (A) Awarding Plaintiffs monetary damages against all Defendants, individually, jointly
and severally, in an amount to be determined at trial, but, pursuant to Md. Rule 2-305, the
amount sought exceeds $75,000; (C) Awarding Plaintiffs punitive damages in an amount to be
determined at trial; (D) Awarding Plaintiffs reasonable attorneys’ fees; (E) Awarding Plaintiffs
equitable and injunctive relief compelling the Defendant Board of Education to (i) monitor
school property; (ii) institute a formal, meaningful, transparent and timely process to investigate
employees and/or agents accused of sexually abusing students; (iii) adopt and enforce
meaningful policies concerning criminal background checks, child abuse clearance checks, and
fingerprinting for all employees, including volunteers; (iv) adopt effective and transparent
policies concerning when a former employee is ineligible from serving as a volunteer; and (v)
implement a formal practice of keeping a written record of all complaints that are made about an
employee or volunteer; and (F) Awarding Plaintiffs such other relief as the Court deems just and

proper,

COUNT XI
Negligence

82

 
a ns a

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 87 of 97

(Plaintiffs v. Defendants Board of Education and Williams)

386, Plaintiffs sue Defendants Board of Education and Williams for cause, claim,
damages, and hereby adopt and incorporate by reference the allegations contained in all of the
paragraphs of this Complaint as though set forth fully herein.

387. Defendants Board and Williams owed Plaintiffs a duty of reasonable care to
ensure that its employees would not sexually abuse students.

388. Defendants Board and Williams owed Plaintiffs a duty of reasonable care to
ensure that students were not forced to be placed under the control, authority, or power of an
employee who had previously sexually abused a student.

389, Defendants Board and Williams stand in an in /oco parentis relationship with its
students and has a special duty to protect a student from harm.

390. Defendants breached this duty of care when, after the Board and its agents knew
or should have known of Carraway’s sexual abuse of children or his propensity to sexually abuse |
children, the minor Plaintiff was placed under the control, authority, direction, and power of
Carraway and he sexually abused children, including the minor Plaintiff, both on school property
and off school property.

391. Carraway’s affiliation with Judge Sylvania Woods and status and authority as an
employee of Judge Sylvania Woods was causally connected to the abuse of the minor Plaintiff
because Defendants brought Carraway into contact and association with the minor Plaintiff and it
was reasonably foreseeable that Carraway would abuse the minor Plaintiff.

392. As a direct and proximate result of the Defendants’ actions, the minor Plaintiff
suffered and continucs to suffer profound and permanent injuries. He consciously experienced

pain and suffering, emotional barm and distress, emotional trauma, humiliation, embarrassment,

83
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 88 of 97

loss of privacy, mental pain and suffering, fright, nervousness, indignity and insult, all to his
detriment. The minor Plaintiff was deprived of educational opportunities and equal access to his
education, The minor Plaintiff will require extensive psychological and psychiatric care and
counseling and other treatment as a proximately result of Defendants’ actions.

WHEREFORE, Plaintiffs request that the Court enter a judgment against Defendants as
follows: (A) Awarding Plaintiffs monetary damages against all Defendants, individually, jointly
and severally, in an amount to be determined at trial, but, pursuant to Md. Rule 2-305, the
amount sought exceeds $75,000; (C) Awarding Plaintiffs punitive damages in an amount to be
determined at trial; (D) Awarding Plaintiffs reasonable attorneys’ fees; (E) Awarding Plaintiffs
equitable and injunctive relief compelling the Defendant Board of Education to (i) monitor
school property; (ii) institute a formal, meaningful, transparent and timely process to investigate
employees and/or agents accused of sexually abusing students; (iii) adopt and enforce
meaningful policies concerning criminal background checks, child abuse clearance checks, and
fingerprinting for all employees, including volunteers; (iv) adopt effective and transparent
policies concerning when a former employee is ineligible from serving as a volunteer; and (v)
implement a formal practice of keeping a written record of all complaints that are made about an
employee or volunteer; and (F) Awarding Plaintiffs such other relief as the Court deems just and

proper.

JURY DEMAND

Plaintiffs demand a jury trial as to all claims so triable.

84

 

 
Se ee

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 89 of 97

By:

  

Respectfully submitted,

   

Bias,

 

 

Timothy F, Maloney
Matthew M. Bryant
Alyse L, Prawde
JOSEPH, GREENWALD & LAAKE, P.A,
6404 Ivy Lane, Suite 400

Greenbelt, Maryland 20770
301/220-2200 (tel.)

301/220-1214 (fax)

David Simpson, Esq.
DAVID M. SIMPSON, P.A.
6404 Ivy Lane, Suite 408
Greenbelt, MD 20770
Counsel for Plaintiffs

85
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 90 of 97

IN THE CIRCUIT COURT FOR PRINCE GEORGE’S COUNTY, MARYLAND

JANE DOE #13, INDIVIDUALLY AND AS PARENT
AND NEXT FRIEND OF JOHN DOE #10, A MINOR

Plaintiffs,

PRINCE GEORGE’S COUNTY BOARD OF
EDUCATION

Serve on;

Monica E, Goldson

Interim Chief Executive Officer
Sasscer Administration Building
14201 School Lane

Upper Marlboro, MD 20772

and

PRINCIPAL MICHELLE WILLIAMS
4715 Colonel Darnell Place
Upper Marlboro, MD 20774

and

DEONTE LAVELL CARRAWAY (#61899-037)
USP Tucson

US Penitentiary

P.O. Box 24550

Tucson, AZ, 85734

Defendants.

 

 

 

LINE

 

 
a Cte ee ee ee weg eg eg

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 91 of 97

Please issue a summons to the above-named Defendants and return to counsel for

Plaintiffs for service by private process server.
Respectfully submitted,

By Ch haecpe ch ul 2G
‘Timothy |, Maloney
Matthew M. Bryant
Alyse L, Prawde
JOSEPH, GREENWALD & LAAKE, PA.
6404 Ivy Lane, Suite 400
Greenbelt, Maryland 20770
301/220-2200 (tel.)
301/220-1214 (fax)

David Simpson, Esq.
DAVID M. SIMPSON, PA,
6404 Ivy Lane, Suite 408
Greenbelt, MD 20770
Counsel for Plaintiffs

 
I

 

IN THE CIRCUIT COURT: FOR BRINCE GEORGE’S COUNTY, MARYLAND

JANE DOE #13, INDIVIDUALLY ANDY AS Garant
AND NEXT FRIEND OF JOHN DOE #10, A MINOR

Plaintiffs,

Vv,

PRINCE GEORGE’S COUNTY BOARD OF
EDUCATION

Serve on:

Monica E, Goldson

Interim Chief Executive Officer
Sasscer Administration Building
14201 School Lane

Upper Marlboro, MD 20772 Case No,: CAL19-

and

PRINCIPAL MICHELLE WILLIAMS
4715 Colonel Darnell Place
Upper Marlboro, MD 20774

and

DEONTE LAVELL CARRAWAY (#61899-037)
USP Tucson

US Penitentiary

P.O, Box 24550

Tucson, AZ 85734

Defendants,

 

 

ENTRY OF APPEARANCE

 

 

 
Be i) as t

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 93 of 97

Please enter the appearance of Timothy F. Maloney, Esq., Matthew M., Bryant, Esq.,
Alyse L. Prawde, Esq., and the law firm of JOSEPH, GREENWALD & LAAKE, P.A., on behalf

of Jane Doe #13, individually and as parent and next friend of John Doe #10, a minor, in the

above-entitled matter.

Respectfully submitted,

By: (BA seve mh fon ha.
‘Vimoihy P. Maloney, Esq.
Matthew M. Bryant, Esq.

Alyse L. Prawde, Esq.

Joseph, Greenwald & Laake, P.A.
6404 Ivy Lane, Suite 400
Greenbelt, Maryland 20770
301-220-2200 (tel.)

301-220-1214 (fax)
 

IN THE CIRCUIT COURT FOR PRINCE/GEORGE’S COUNTY, MARYLAND

PR GEO CO MD #3.
JANE DOE #13, INDIVIDUALLY AND AS PARENT

AND NEXT FRIEND OF JOHN DOE #10, A MINOR
Plaintiffs,

V:.

PRINCE GEORGE’S COUNTY BOARD OF
EDUCATION

Serve on:

Monica E. Goldson

Interim Chief Executive Officer
Sasscer Administration Building
14201 Schoo] Lane

Upper Marlboro, MD 20772 Case No.: CAL19-

and

PRINCIPAL MICHELLE WILLIAMS
4715 Colonel Darnell Place
Upper Marlboro, MD 20774

and

DEONTE LAVELL CARRAWAY (#61899-037)
USP Tucson

US Penitentiary

P.O. Box 24550

Tucson, AZ 85734

Defendants.

 

 

LINE

 

 
ST 1

Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 95 of 97

Please enter the appearance of David M. Simpson, Esq, as counsel for Jane Doe #13,

individually and as parent and next friend of John Doe #10, a minor, in the above-entitled matter.

Respectfully submitted,

By: ate Lent, A doors Murr fags
David M. Shripsen, fse.
David M. Simpson, P.A.

6404 Ivy Lane, Suite 408
Greenbelt, MD 20770
(301) 474-9634 (phone)
(301) 474-7601 (fax)

    

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 96 of 97

Pima County Sheriff's Department

Civil Enforcement Unit Page: 1

 

AFFIDAVIT AND RETURN

STATE OF ARIZONA ] Court Number: CAL1903979
COUNTY OF PIMA } Process Number: 19-000489
OFFICE OF THE SHERIFF J

I do hereby certify that I received the within and foregoing Summons &
Complaint on February 11 2019 and that I served the Respondent, DEONTE LAVELL
CARRAWAY by delivering copies of the aforementioned documents to the person(s)

named therein as follows:

Served to: Deonte Carraway (RESPONDENT)

Service Time/Date;: 10:45:33 02/14/19
Served At: 9300 S WILMOT RD; G6G300E; #61899-037 Tucson, AZ 85756

Comments:

I FURTHER CERTIFY THAT I SERVED DEONTE CARRAWAY (RESPONDENT) WITH A
WRIT OF SUMMONS, CIVIL NON-DOMESTIC CASE INFORMATION REPORT,
COMPLAINT AND JURY TRAIL DEMAND, LINE REQUESTING SUMMONS, ENTRY OF
APPEARANCE FOR TIMOTHY F MALONEY,ENTRY OF APPEARANCE FOR DAVID M

SIMPSON.

Returned on February 14 2019

Mark D. Napier
Sheriff of Pima County _»

BY ft / ob.

 

 

 

§ MONTANO #1702; PROCESS SERVER
Subscribed and sworn before me this WS day of ds SD 201\
ry Public a My Commi sgsen Expires

 

Keeping the Peace and 32 N. Stone Ave., 16' Floor Tucson, AZ. 85701-1409
Serving the Community Phone 520-351-6000 Facsimile 520-351-4333
Since 1865 www.pimasheriff.org

 
Case 8:19-cv-01314-PJM Document 1-3 Filed 05/03/19 Page 97 of 97

Der a
o vo.

CIRCUIT COURT FOR PRINCE GEORGE’S COUNTY
Clerk of the Circuit Court
Courthouse
Upper Marlboro, MD 20772-9987

WRIT OF SUMMONS Case Number: - O03
STATE OF MARYLAND, PRINCE GEORGE’S COUNTY, TO WIT:

TO:
Name Deonte Lavell Carraway _(i#61899-037)

Address sp tucson, US Penitentiary, P.O. Box 24550, Tueson, AZ 85734

County
You are hereby summoned to file a written response by pleading or motion in this Court to the attached
Complaint filed by

Name Jane Doe #13, Individually and as Parent and Next Friend of John Doe #10, a minor

Address
County_Prince George's

1t,_MD_207.70

 

 

within (QO. days after service of this summons upon you.

WITNESS: the Honorable Clerk of the Circuit Court for Prince George’s County, Maryland

Date Issued: ° Na
-alalaoa “ahaa thc

To the person summoned:
1. Personal attendance in court on the day named is not required.
2. Failure to file a response within the time allowed may result in a Judgment by Default or the Granting of
the relief sought against you.
3. Proper Courtroom attire is expected, Anything that you would wear to an office that presents a
professional appearance is appropriate. Please no shorts, cut-off jeans, halter, tank or tube tops or other
attire that reveals the abdomen or lower back, spandex or mesh garments.

 

 

 

SHERIFF'S RETURN
FEE $ SHERIFF
Note:
1. This summon is effective for service only if served within 60 days after the date it is issued.

2. Proof of service shall set out the name of the person served, date and the particular place and manner of service, If service is not
made, please state the reasons.

3. Return of served or unserved process shall be made promptly and in accordance with Rule 2-126.

If this summons ts served by private process, process server shall file a separate affidavit as required by Rule 2-126(a).

5. Direct your responses and questions to Circuit Court for Prince George’s County, Clerk of the Circuit Court, 14735 Main Street,
Courthouse D1002, Upper Marlboro, MD 20772-9987. Legal advice cannot be obtained from this office.

>

 
